Exhibit 10.46

 

SONY COMPUTER ENTERTAINMENT AMERICA INC.

 

AND

 

ACTIVISION INC.

 

[LOGO]

 

PLAYSTATION® PORTABLE (“PSP”)

 

PSP LICENSED PUBLISHER AGREEMENT

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION:

 

 

 

 

1.

DEFINITION OF TERMS

 

 

 

 

2.

LICENSE GRANT

 

 

 

 

3.

DEVELOPMENT OF LICENSED PSP PRODUCTS

 

 

 

 

4.

LIMITATIONS ON LICENSES; RESERVATION OF RIGHTS

 

 

 

 

5.

QUALITY STANDARDS FOR THE LICENSED PSP PRODUCTS

 

 

 

 

6.

MANUFACTURE OF THE LICENSED PSP PRODUCTS

 

 

 

 

7.

MARKETING AND DISTRIBUTION

 

 

 

 

8.

ROYALTIES

 

 

 

 

9.

REPRESENTATIONS AND WARRANTIES

 

 

 

 

10.

INDEMNITIES. LIMITED LIABILITY

 

 

 

 

11.

SCEA INTELLECTUAL PROPERTY RIGHTS

 

 

 

 

12.

INFRINGEMENT OF SCEA INTELLECTUAL PROPERTY RIGHTS BY THIRD PARTIES 16

 

 

 

 

13.

CONFIDENTIALITY

 

 

 

 

14.

TERM AND TERMINATION

 

 

 

 

15.

EFFECT OF EXPIRATION OR TERMINATION

 

 

 

 

16.

MISCELLANEOUS PROVISIONS

 

 

--------------------------------------------------------------------------------


 

PLAYSTATION® PORTABLE (“PSP”)

 

LICENSED PSP PUBLISHER AGREEMENT

 

This LICENSED PSP PUBLISHER AGREEMENT for the PlayStation Portable, (the
“Agreement” or “ PSP LPA”), entered into as of the 15th day of September, 2004
(the “Effective Date”), by and between SONY COMPUTER ENTERTAINMENT AMERICA INC.,
with offices at 919 E. Hillsdale Boulevard, Foster City, CA 94404 (hereinafter
“SCEA”), and Activision Inc., with offices at 3100 Ocean Road, Santa Monica, CA
90405 (hereinafter Publisher”).

 

WHEREAS, SCEA, its parent company, Sony Computer Entertainment Inc., and certain
of their affiliates and companies within the group of companies of which any of
them form a part (collectively referred to herein as “SCE” or alternatively
“Sony”) are designing and developing, and licensing core components of, a
portable, handheld computer entertainment system known as the PlayStation®
Portable or the “PSP” computer entertainment system (hereinafter referred to as
the “ PSP Player”).

 

WHEREAS, SCEA has the right to grant licenses to certain SCEA Intellectual
Property Rights within its licensed territory (as defined below) in connection
with the PSP Player.

 

WHEREAS, Publisher desires to be granted a non-exclusive license to publish,
develop, have manufactured, market, distribute and sell Licensed PSP Products
(as defined below) pursuant to the terms and conditions set forth in this
Agreement; and SCEA is willing, on the terms and subject to the conditions of
this Agreement, to grant Publisher such a license.

 

NOW, THEREFORE, in consideration of the representations, warranties and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Publisher and SCEA
hereby agree as follows:

 

1.                                       Definition of Terms.

 

1.1                                 “Advertising Materials” means any
advertising, marketing, merchandising, promotional, public relations (including
press releases) and display materials relating to or concerning Licensed PSP
Products or proposed Licensed PSP Products, or any other advertising,
merchandising, promotional, public relations (including press releases) and
display materials depicting any of the Licensed Trademarks. For purposes of this
Agreement, Advertising Materials include any advertisements in which the PSP
Player is referred to or used in any way, including but not limited to giving
the PSP Player away as prizes in contests or sweepstakes and the public display
of the PSP Player in product placement opportunities.

 

1.2                                 “Affiliate of SCEA” means, as applicable,
other regional SCE companies, including but not limited to, Sony Computer
Entertainment Inc. in Japan, Sony Computer Entertainment Europe Ltd. in the
United Kingdom, Sony Computer Entertainment Korea, Sony

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

Computer Entertainment Hong Kong, Sony Computer Entertainment China, or such
other Sony Computer Entertainment entity as may be established from time to
time.

 

1.3                                 “Designated Manufacturing Facility” means a
manufacturing facility or facilities which is designated by SCEA in its sole
discretion to manufacture Licensed PSP Products or their component parts, which
may include manufacturing facilities owned and operated by affiliated companies
of SCEA.

 

1.4                                 “Executable Software” means software which
includes Product Software and any software provided directly or indirectly by
SCEA or-an Affiliate of-SCEA designed for execution exclusively on the PSP
Player and which has the ability to communicate with the software resident in
the PSP Player.

 

1.5                                 “Fiscal Year” means a year measured from
April 1 to March 31.

 

1.6                                 “Guidelines” shall mean any guidelines of
SCEA or an Affiliate of SCEA with respect to SCEA Intellectual Property Rights,
which may be set forth in the PSP SourceBook or in other documentation provided
by SCEA or an Affiliate of SCEA to Publisher.

 

1.7                                 “Legal Attribution Line” means the legal
attribution line used on SCEA marketing or other materials, which shall be
substantially similar to the following: “Product copyright and trademarks are
the property of the respective publisher or their licensors”.

 

1.8                                 “Legal Copy” means any legal or contractual
information required to be used in connection with a Licensed PSP Product or
Product Information, including but not limited to copyright and trademark
attributions, contractual credits and developer or distribution credits.

 

1.9                                 “Licensed PSP Developer Agreement” or “PSP
LDA” means a valid and current license agreement for the development of Licensed
PSP Products for the PSP Player, fully executed between a Licensed PSP Developer
and SCEA or an Affiliate of SCEA.

 

1.10                           “Licensed PSP Products” means the Executable
Software (which may be combined with Executable Software of other Licensed PSP
Publishers or Licensed PSP Developers), which shall consist of one interactive
entertainment game product developed for the PSP Player per Unit, in final form
developed exclusively for the PSP Player. Publisher shall have no right to
package or bundle more than one product developed for the PSP Player in a single
Unit unless separately agreed with SCEA. The term “Licensed PSP Products”
expressly excludes traditional non-interactive entertainment products such as
movies or music or other interactive entertainment products that are not
complete games.

 

1.11                           “Licensed PSP Publisher” means any publisher that
has signed a valid and then current Licensed PSP Publisher Agreement.

 

1.12                           “Licensed PSP Publisher Agreement” or “PSP LPA”
means a valid and current license agreement for the publication, development,
manufacture, marketing, distribution and sale of Licensed PSP Products for the
PSP Player, fully executed between a Licensed PSP Publisher and SCEA or an
Affiliate of SCEA.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

1.13                           “Licensed Territory” means the United States
(including its possessions and territories) and Canada. The Licensed Territory
may be modified or supplemented by SCEA from time to time pursuant to
Section 4.4 below.

 

1.14                           “Licensed Trademarks” means the trademarks,
service marks, trade dress, logos and other icons or indicia designated by SCEA
in the PSP SourceBook or other Guidelines for use on or in connection with
Licensed PSP Products. Nothing contained in this Agreement shall in any way
grant Publisher the right to use the trademark “Sony” in any manner. SCEA may
amend such Licensed Trademarks from time to time in the PSP SourceBook or other
Guidelines or upon written notice to Publisher.

 

1.15                           “Manufacturing Specifications” means
specifications setting forth terms relating to the manufacture and assembly of
PSP Format Discs, Packaging, Printed Materials and each of their component
parts, which shall be set forth in the PSP SourceBook or other documentation
provided by SCEA or a Designated Manufacturing Facility to Publisher and which
may be amended from time to time upon reasonable notice to Publisher.

 

1.16                           “Master Disc” means a recordable disc in the form
requested by SCEA containing final pre-production Executable Software for a
Licensed PSP Product.

 

1.17                           “Packaging” means, with respect to each Licensed
PSP Product, the carton, containers, packaging, edge labels and other
proprietary labels, trade dress and wrapping materials, including any jewel case
(or other package or container) or parts thereof, but excluding
Printed-Materials and PSP Format Discs.

 

1.18                           “PSP Format Discs” means the discs formatted for
use with the PSP Player which, for purposes of this Agreement, are manufactured
on behalf of Publisher and contain Licensed PSP Products or SCEA Demo Discs.

 

1.19                           “Printed Materials” means all artwork and
mechanicals set forth on the disc label of the PSP Format Disc relating to any
of the Licensed PSP Products and on or inside any Packaging for the Licensed PSP
Product, and all instructional manuals, liners, inserts, trade dress and other
user information to be inserted into the Packaging.

 

1.20                           “Product Information” means any information owned
or licensed by Publisher relating in any way to Licensed PSP Products, including
but not limited to demos, videos, hints and tips, artwork, depictions of
Licensed PSP Product cover art and videotaped interviews.

 

1.21                           “Product Proposal” shall have the meaning set
forth in Section 5.2.1 hereto.

 

1.22                           “Product Software” means any software including
audio and video material developed by a Licensed PSP Publisher or licensed PSP
Developer, which, either by itself or combined with Product Software of other
licensees„when integrated with software provided by SCEA or an Affiliate of
SCEA, creates Executable Software. It is understood that Product Software
contains no proprietary information of Sony or any other rights of SCEA.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

3

--------------------------------------------------------------------------------


 

1.23                           “PSP Development System Agreement” means an
agreement entered into between SCEA and a Licensed PSP Publisher, Licensed PSP
Developer or other licensee for the sale or license of Development Tools.

 

1.25                           “PSP Development Tools” means the PSP development
tools sold or licensed to a PSP Publisher or Licensed PSP Developer for use in
the development of Executable Software for the PSP Player.

 

1.26                           “Publisher Intellectual Property Rights” means
those intellectual property rights, including but not limited to patents and
other patent rights, copyrights, trademarks, service marks, trade names, trade
dress, mask work rights, utility model rights, trade secret rights, technical
information, know-how, and the equivalents of the foregoing under the laws of
any jurisdiction, and all other proprietary or intellectual property rights
throughout the universe, which pertain to Product Software, Product Information,
Printed Materials, Advertising Materials or other rights of Publisher required
or necessary under this Agreement.

 

1.27                           “Purchase Order” means a written purchase order
processed in accordance with the terms of Section 62.2 hereto, the Manufacturing
Specifications or other terms provided separately by SCEA or a Designated
Manufacturing Facility to Publisher.

 

1.28                           “SCEA Demo Disc” means any demonstration disc
developed by SCEA.

 

1.29                           “SCEA Established Third Party Demo Disc Programs”
means (i) any consumer or trade demonstration disc program specified in the PSP
SourceBook, and (ii) any other third party demo disc program established by SCEA
for Licensed PSP Publishers.

 

1.30                           “SCEA Intellectual Property Rights” means those
intellectual property rights, including but not limited to patents and other
patent rights, copyrights, trademarks, service marks, trade names, trade dress,
mask work rights, utility model rights, trade secret rights, technical
information, know-how, and the equivalents of the foregoing under the laws of
any jurisdiction, and all other proprietary or intellectual property rights
throughout the universe, which are required to ensure compatibility with the PSP
Player or which pertain to the Licensed Trademarks.

 

1.31                           “SCEA Product Code” means the product
identification number assigned to each Licensed PSP Product, which shall consist
of separate product identification numbers for multiple disc sets (i.e.,
SLUS-xxxxx).  This SCEA Product Code is used on the Packaging and PSP Format
Disc relating to each Licensed PSP Product, as well as on most communications
between SCEA and Publisher as a mode of identifying the Licensed PSP Product
other than by title.

 

1.32                           “SCE Materials” means any data, object code,
source code, firmware, documentation (or any pan(s) of any of the foregoing),
related to the PSP Player, selected in the sole judgment of SCEA, which are
provided or supplied by SCEA or an Affiliate of SCEA to Publisher or any
Licensed PSP Developer and/or other Licensed PSP Publisher. For purposes of this
Agreement, SCE Materials shall not include any hardware portions of the
Development Tools, but shall include firmware in such hardware.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

4

--------------------------------------------------------------------------------


 

1.33                           “PSP SourceBook” means the PSP SourceBook (or any
other reference guide containing information similar to the PSP SourceBook but
designated with a different name) prepared by SCEA, which is provided separately
to Publisher. The PSP SourceBook is provided separately to Publisher.  The PSP
SourceBook is designed to serve as the first point of reference by Publisher in
every phase of the development, approval, manufacture and marketing of Licensed
PSP Products.

 

1.34                           “Standard Rebate” shall mean the rebate offered
by SCEA on titles of Licensed PSP Products that achieve specified sales volumes
as set forth in Section 8.4 of this Agreement.

 

1.35                           “Third Party Demo Disc” means any demo disc
developed and marketed by a Licensed PSP Publisher, which complies with the
terms of an SCEA Established Third Party Demo Disc Program.

 

1.36                           “Unit” means an individual copy of a Licensed PSP
Product title regardless of-the number of PSP Format Discs constituting such
Licensed PSP Product title.

 

1.37                           “Wholesale Price” or “WSP” shall mean the greater
of (i) the published price of the Licensed PSP Product offered to retailers by
Publisher as evidenced by a sell sheet or price list issued by Publisher no
later than thirty (30) days before first commercial shipment of the Licensed PSP
Product, or (ii) the actual price paid by retailers upon the first commercial
shipment of a Licensed PSP Product without offsets, rebates or deductions from
invoices of any kind.

 

2.                                       License.

 

2.1                                 License Grant.  SCEA grants to Publisher,
and Publisher hereby accepts, for the term of this Agreement, within the
Licensed Territory, under SCEA Intellectual Property Rights owned, controlled or
licensed by SCEA, a non-exclusive, non-transferable license, without the right
to sublicense (except as specifically provided herein), to publish Licensed PSP
Products using SCE Materials, which right shall be limited to the following
rights and other rights-set forth in, and in accordance with the terms of, this
PSP LPA: (i) to produce or develop Licensed PSP Products and to enter into
agreements with Licensed PSP Developers and other third parties to develop
Licensed PSP Products; (ii) to have such Licensed PSP Products manufactured;
(iii) to market, distribute and sell such Licensed PSP Products and to authorize
others to do so within the licensed ( territory; (iv) to use the Licensed
Trademarks strictly and only in connection with the development, manufacturing,
marketing, packaging, advertising and promotion of the Licensed PSP Products,
and subject to SCEA’s right of approval as provided herein; and (v) to
sublicense to end users the right to use the Licensed PSP Products for
noncommercial purposes in conjunction with the PSP Player only, and not with
other devices or for public performance.

 

2.2                                 Separate PlayStation Agreements.  Unless
specifically set forth in this Agreement, all terms used herein are specific to
the PSP Player and the third party licensing program related thereto and not to
the original PlayStation, PlayStation 2 entertainment systems. or third party
licensing program related thereto. Licenses relating to the original PlayStation
or PlayStation 2 entertainment systems are subject to separate agreements via-
SCE and any license

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

5

--------------------------------------------------------------------------------


 

of rights to Publisher under such separate agreements shall not confer on
Publisher any rights under the PSP Player and vice versa.

 

3.                                       Development of Licensed PSP Products.

 

3.1                                 Right to Develop.  This PSP LPA grants
Publisher the right to develop Licensed PSP Products and the right to purchase
or license Development Tools, as is appropriate, from SCEA or its designated
agent, pursuant to a separate Development System Agreement with SCEA.  In
developing Executable Software (or portions thereof), Publisher and its agents
shall fully comply in all respects with any and all technical specifications
which may from time to time be issued by SCEA. In the event that Publisher uses
third party tools to develop Executable Software, Publisher shall be responsible
for ensuring that it has obtained appropriate licenses for such use.

 

3.2                                 Development by Third Parties.  Except as
otherwise set forth herein, Publisher shall not provide SCE Materials or SCEA’s
Confidential Information to any third party. Publisher shall be responsible for
determining that third parties meet the criteria set forth herein. Publisher may
contract with a third party for development of Licensed PSP Products, provided
that such third party is: (i) a Licensed PSP Publisher, (ii) a Licensed PSP
Developer, or (iii) an SCEA-authorized subcontractor in compliance with the
provisions of Section 16.6. Publisher shall notify SCEA in writing of the
identity of any such third party within thirty (30) days of entering into an
agreement or other arrangement with the third party.

 

4.                                       Limitations on Licenses; Reservation of
Rights.

 

4.1                                 Reverse Engineering Prohibited.  Other than
as expressly permitted by SCEA in writing, Publisher shall not directly or
indirectly disassemble, decrypt, electronically scan, peel semiconductor
components, decompile, or otherwise reverse engineer in any manner or attempt to
reverse engineer or derive source code from, all or any portion of the SCE
Materials, or permit, assist or encourage any third party to do so. Other than
as expressly permitted by SCEA in writing, Publisher shall not use, modify,
reproduce, sublicense, distribute, create derivative works from, or otherwise
provide to third parties, the SCE Materials, in whole or in part, other than as
expressly permitted by SCEA. SCEA shall permit Publisher to study the
performance, design and operation of the Development tools solely for the
limited purposes of developing and testing Publisher’s software applications, or
to build tools to assist Publisher with the development and testing of software
applications for Licensed PSP Products. Any tools developed or derived by
Publisher resulting from the study of the performance, design or operation of
the Development Tools shall be considered as derivative products of the SCE
Materials for copyright purposes, but may be treated as trade secrets of
Publisher. In no event shall Publisher patent any tools created, developed or
derived from SCE Materials. Publisher shall not make available to any third
party any tools developed or derived from the study of the Development Tools
without the express written permission of SCEA. Use of such tools shall be
strictly limited to the creation or testing of Licensed PSP Products and any
other use, direct or indirect of such tools is strictly prohibited. Publisher
shall be required in all cases to pay royalties in accordance with Section 8 to
SCEA on any of Publisher’s products utilizing any SCE Materials or derivative
works made therefrom. Moreover, Publisher shall bear all risks arising from
incompatibility of its Licensed PSP Product and the PSP Player resulting from
use of

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

6

--------------------------------------------------------------------------------


 

Publisher-created tools.  The burden of proof under this Section shall be on
Publisher to show by clear and convincing evidence if a dispute arises, and SCEA
reserves the right to require Publisher to furnish evidence satisfactory to SCEA
that Publisher has complied with this Section.

 

4.2                                 Reservation of SCEA’s Rights.

 

4.2.1                        Limitation of Rights to Licenses Granted. The
licenses granted in this Agreement extend only to the publication, development,
manufacture, marketing, distribution and sale of Licensed PSP Products for use
on the PSP Player, in such formats as may be designated by SCEA within the
Licensed Territory and does not permit transshipment of the Licensed PSP
Products to unlicensed territories unless expressly approved in writing by SCEA
or the Affiliate of SCEA with responsibility for licensing publishing rights in
the region. Without limiting the generality of the foregoing and except as
otherwise provided herein, Publisher shall not distribute or transmit the
Executable Software or the Licensed PSP Products via electronic means or any
other means now known or hereafter devised, including without limitation, via
wireless, cable, fiber optic means, telephone lines, microwave and/or radio
waves, or over a network of computers or other devices. Notwithstanding this
limitation, Publisher may electronically transmit Executable Software from site
to site, or from machine to machine over a computer network, for the sole
purpose of facilitating development; provided that no right of retransmission
shall attach to any such transmission, and provided further that Publisher shall
use reasonable security measures customary within the high technology industry
to reduce the risk of unauthorized interception or retransmission of such
transmissions. This Agreement does not grant any right or license under any SCEA
Intellectual Property Rights or otherwise, except as expressly provided herein,
and no other right or license is to be implied by or inferred from any provision
of this Agreement or the conduct of the parties hereunder.

 

4.2.2                        Other Use of SCE Materials and SCEA Intellectual
Property Rights. Publisher shall not make use of any SCE Materials or any SCEA
Intellectual Property Rights (or any portion thereof) except as authorized by
and in compliance with the provisions of this Agreement. Publisher shall not use
the Executable Software, SCE Materials or SCEA’s Confidential Information in
connection with the development of any software for any emulator or other
computer hardware or software system. No right, license or privilege has been
granted to Publisher hereunder concerning the development of any collateral
product or other use or purpose of any kind whatsoever which displays or depicts
any of the Licensed Trademarks. The rights set forth in Section 2.1(v) hereto
are limited to the right to sublicense such rights to end users for
non-commercial use; any public performance relating to the Licensed PSP Product
or the PSP Player is prohibited unless expressly authorized in writing by SCEA.

 

4.3                                 Reservation of Publisher’s Rights. Separate
and apart from SCE Materials and other rights licensed to Publisher by SCEA
hereunder, as between Publisher and SCEA, Publisher retains all rights, title
and interest in and to the Product Software, and the Product Proposals and
Product Information related thereto, including without limitation Publisher
Intellectual Property Rights therein, as well as Publisher’s rights in any
source code and other underlying material such as artwork and music related
thereto and any names used as titles for Licensed PSP Products and other
trademarks used by Publisher. Nothing in this Agreement shall be construed to
restrict the right of Publisher to develop, distribute or transmit products
incorporating the Product Software and such underlying material (separate and
apart from the

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

7

--------------------------------------------------------------------------------


 

SCE Materials) for any hardware platform or service other than the PSP Player,
or to use Printed Materials or Advertising Materials approved by SCEA as
provided herein (provided that such Printed Materials and/or Advertising
Materials do not contain any Licensed Trademarks) as Publisher determines for
such other platforms. SCEA shall not do or cause to be done any act or thing in
any way impairing or tending to Impair or dilute any of Publisher’s rights,
title or interests hereunder. Notwithstanding the foregoing, Publisher shall not
distribute or transmit Product Software which is intended to be used with the
PSP Player via electronic means or any other means now known or hereafter
devised, including without limitation, via wireless, cable, fiber optic means,
telephone lines, microwave or radio waves, or a network of computers or other
devices, except as otherwise permitted in Section 4.2.1 hereto.

 

4.4                                 Additions to and Deletions from Licensed
Territory. SCEA may, from time to time, add one or more countries to the
Licensed Territory by providing written notice of such addition to Publisher.
SCEA shall also have the right to delete send intends to delete any countries
from the Licensed Territory if, in SCEA’s reasonable judgment, the laws or
enforcement of such laws in such countries do not protect SCEA Intellectual
Property Rights. In the event a country is deleted from the Licensed Territory,
SCEA shall deliver to Publisher a notice stating the number of days within which
Publisher shall cease distributing Licensed PSP Products and shall retrieve any
Development Tools located in any such deleted country. Publisher shall cease
distributing Licensed PSP Products, and retrieve any Development Tools, directly
or through subcontractors, by the end of the period stated in such notice.

 

4.5                                 PSP SourceBook Requirement.  Publisher shall
be required to comply with all the provisions of the PSP SourceBook, including
without limitation the Technical Requirements Checklist therein, when published,
or within a commercially reasonable time following its publication to
incorporate such provisions, as if such provisions were set forth in this
Agreement.

 

4.6                                 Covenant Not to Sue. Publisher, on behalf of
itself and its representatives, affiliates, and any other person or entity
acting on its behalf, hereby agrees not to file any action against and covenants
not to sue SCEA, its parent, affiliates, subsidiaries or related companies on
any and all claims, rights, charges, damages or causes of action arising from
the infringement or alleged infringement of any U.S. or international patent
owned by, assigned or exclusively licensed to Publisher. This Section shall
survive any termination or expiration of this Agreement.

 

5.                                       Quality Standards for the Licensed PSP
Products.

 

5.1                                 Quality Assurance Generally. The Licensed
PSP Products (and all portions thereof) and Publisher’s use of any Licensed
Trademarks shall be subject to SCEA’s prior written approval, which shall not be
unreasonably withheld or delayed and which shall be within SCEA’s sole
discretion as to acceptable standards of quality. SCEA shall have the right at
any stage of the development of a Licensed PSP Product to review such Licensed
PSP Product to ensure that it meets SCEA’s quality assurance standards. All
Licensed PSP Products will be developed to utilize substantially the particular
capabilities of the PSP Player’s proprietary hardware, software and graphics. No
approval by SCEA of any element or stage of development of any Licensed PSP
Product shall be deemed an approval of any other element or stage of such
Licensed PSP Product, nor shall any such approval be deemed to constitute a
waiver of any of SCEA’s rights under this Agreement. In addition, SCEA’s
approval of any element or any stage of development

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

8

--------------------------------------------------------------------------------


 

of any Licensed PSP Product shall not release Publisher from any of its
representations and warranties in Section 9.2 hereunder.

 

5.2                                 Product Proposals.

 

5.2.1                        Submission of Product Proposal. All Product
Proposal submissions shall be in conformance with the submissions provisions as
published in the PSP SourceBook as published or amended. Publisher shall submit
to SCEA for SCEA’s written approval or disapproval, which shall not be
unreasonably withheld or delayed, a written concept document (the “Product
Proposal”) prior to commencing development of a Licensed Product.  Such Product
Proposal most contain all information specified in the PSP SourceBook, as well
as any additional information that SCEA may deem to be useful in evaluating the
proposed Licensed PSP Product.

 

5.2.2                        Approval of Product Proposal. After SCEA’s review
of Publisher’s Product Proposal, Publisher will receive written notice from SCEA
of the status of the Product Proposal, which may range from “Pass” to “Review”
to “Fail.” Such conditions shall have the meanings ascribed to them in the PSP
SourceBook, and may be changed from time to time by SCEA. If a Product Proposal
receives a “Fail”, then neither Publisher nor any other Licensed PSP Developer
or Licensed PSP Publisher may re-submit such Product Proposal without
significant, substantive revisions. SCEA shall have no obligation to approve any
Product Proposal submitted by Publisher. Any development conducted by or at the
direction of Publisher and any legal commitment relating to development work
shall be at Publisher’s own financial and commercial risk. Publisher shall not
construe approval of a Product Proposal as a commitment by SCEA to grant final
approval to such Licensed PSP Product. Nothing herein shall restrict SCEA from
commercially exploiting any coincidentally similar concept(s) and/or product(s),
which have been independently developed by SCEA, an Affiliate of SCEA or any
third party.

 

5.2.3                        Changes to Product Proposal.  Publisher shall
notify SCEA promptly in writing in the event of any material proposed change in
any portion of the Product Proposal. SCEA’s approval of a Product Proposal shall
not obligate Publisher to continue with development or production of the
proposed Licensed PSP Product, provided that Publisher must immediately notify
SCEA in writing if it discontinues, cancels or otherwise delays past the
original scheduled delivery date the development of any proposed Licensed PSP
Product. In the event that Publisher licenses a proposed Licensed PSP Product
from another Licensed PSP Publisher or a Licensed PS? Developer, it shall
immediately notify SCEA of such change and must resubmit such Licensed PSP
Product to SCEA for approval in accordance with the provisions of Section 5.2.1
above.

 

5.3                                 Work-in-Progress.

 

5.3.1                        Submission and Review of Work-in-Progress. SCEA
shall require Publisher to submit to SCEA work-in-progress on Licensed PSP
Products at intervals to be defined in the PSP SourceBook, throughout the
development of the Licensed PSP Product, or if requested by SCEA on written
notice to Publisher, at any time during the development process. Publisher shall
be responsible for submitting work-in-progress to SCEA in accordance with the
product Review Process as determined by SCEA or otherwise set out in the PSP
SourceBook.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

9

--------------------------------------------------------------------------------


 

Failure to submit work-in-progress in accordance with any stage of the Review
Process may, at SCEA’s discretion, result in revocation of approval of such
Product Proposal.

 

5.3.2                        Approval of Work in Progress.  SCEA shall have the
right to approve, reject or require additional information with respect to each
stage of the Review Process.  Publisher shall make submission of the Licensed
Product at first playable, pre-alpha, alpha, beta and final, or at such
development stages to be more fully defined in the PSP SourceBook. SCEA shall
approve each development stage of the Licensed Product or otherwise specify in
writing the reasons for any rejection or request for additional information and
shall state what corrections or improvements are necessary to obtain approval.
if any stage of the Review Process is not provided to SCEA or is not
successfully met after a reasonable cure period agreed to between SCEA and
Publisher, SCEA shall have the right to revoke the approval of Publisher’s
Product Proposal.

 

5.3.3                        Cancellation or Delay; Conditions of Approval. 
Licensed PSP Products which are canceled by Publisher or are late in meeting the
final Executable Software delivery date by more than three (3) months (without
agreeing with SCEA on a modified final delivery date) shall be subject to the
termination provisions set forth in Section 14.3 hereto. In addition, failure to
make changes required by SCEA to the Licensed PSP Product at any stage of the
Review Process, or making material changes to the Licensed PSP Product without
SCEA’s approval, may subject Publisher to the termination provisions set forth
in Section 14.3 hereto.

 

5.4                                 Approval of Executable Software.  On or
before the date specified in the Product Proposal or as determined by SCEA
pursuant to the Review Process, Publisher shall deliver to SCEA for its
inspection and evaluation, a final version of the Executable Software for the
proposed Licensed PSP Product. SCEA will evaluate such Executable Software and
notify Publisher in writing of its approval or disapproval, which shall not be
unreasonably withheld or delayed. If such Executable Software is disapproved,
SCEA shall specify in writing the reasons for such disapproval and state what
corrections and improvements are necessary. After making the necessary
corrections and improvements, Publisher shall submit a new version of such
Executable Software for SCEA’s approval. SCEA shall have the right to disapprove
Executable Software if it fails to comply with SCEA’s corrections or
improvements or one or more conditions as set forth in the PSP SourceBook with
no obligation to review all elements of any version of Executable Software. All
final versions of Executable software shall be submitted in the format
prescribed by SCEA and shall include such number of Master Discs as SCEA may
require from time is time. Publisher hereby (i) warrants that all final versions
of Executable Software are fully tested; (ii) shall use its best efforts to
ensure such Executable Software is fully debugged prior to submission to SCEA;
and (iii) warrants that all versions of Executable Software comply or will
comply with standards set forth in the PSP SourceBook or other documentation
provided by SCEA to Publisher. In addition, prior to manufacture of Executable
Software, Publisher must sign an accountability form stating that (x) Publisher
approves the release of such Executable Software for manufacture in its current
form and (y) Publisher shall be fully responsible for any problems related to
such Executable Software.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

10

--------------------------------------------------------------------------------


 

5.5                                 Printed Materials.

 

5.5.1                        Compliance with Guidelines.  For each proposed
Licensed PSP Product, Publisher shall be responsible, at Publisher’s expense,
for creating and developing Printed Materials. All Printed Materials shall
comply with the Guidelines, which may be amended from time to time, provided
that Publisher shall, except as otherwise provided herein, only. be required to
implement amended Guidelines in subsequent orders of Printed Materials and shall
not be required to recall or destroy previously manufactured Printed Materials,
unless such Printed Materials do not comply with the original requirements in
the Guidelines or unless explicitly required to do so in writing by SCEA.

 

5.5.2                        Submission and Approval of Printed Materials.  No
later than submission of final Executable Software for a proposed Licensed PSP
Product, Publisher shall also deliver to SCEA, for review and evaluation, the
proposed final Printed Materials and a form of limited warranty for the proposed
Licensed PSP Product. Failure to meet any scheduled release dates for a Licensed
PSP Product is solely the risk and responsibility of Publisher, and SCEA assumes
no responsibility for Publisher failing to meet such scheduled release dates due
to this submission process. The quality of such Printed Materials shall be of
the same quality as that associated with other commercially available high
quality software products.  If any of the Printed Materials are disapproved,
SCEA shall specify the reasons for such disapproval and state what corrections
are necessary. SCEA shall have no liability to Publisher for costs incurred or
irrevocably committed to by Publisher for production of Printed Materials that
are disapproved by SCEA. After making the necessary corrections to any
disapproved Printed Materials, Publisher must submit new Printed Materials for
approval by SCEA.  SCEA shall not unreasonably withhold or delay its review of
Printed Materials.

 

5.6                                 Advertising Materials.

 

5.6.1                        Submission and Approval of Advertising Materials. 
Pre-production samples of all Advertising Materials shall be submitted by
Publisher to SCEA, at Publisher’s expense, prior to any actual production, use
or distribution of any such items by Publisher or on its behalf. SCEA shall
evaluate and approve such Advertising Materials, which approval shall not be
unreasonably withheld or delayed, as to the following standards: (i) the
content, quality, and style of the overall advertisement; (ii) the quality,
style, appearance and usage of any of the Licensed Trademarks; (iii) appropriate
references of any required notices; and (iv) compliance with the Guidelines. if
any of the Advertising Materials are disapproved, SCEA shall specify the reasons
for such disapproval and state what corrections are necessary. SCEA may require
Publisher to immediately withdraw and reprint any Advertising Materials that
have been published but have not received the written approval of SCEA.  SCEA
shall have no liability to Publisher for costs incurred or irrevocably committed
to by Publisher for production of Advertising Materials that are disapproved by
SCEA. For each Licensed PSP Product, Publisher shall be required to deliver to
SCEA an accountability form stating that all Advertising Materials for such
Licensed PSP Product comply or will comply with the Guidelines for use of the
Licensed Trademarks.  After making the necessary corrections to any disapproved
Advertising Materials, Publisher must submit new proposed Advertising Materials
for approval by SCEA.

 

5.6.2                        Failure to Comply: Three Strikes Program. 
Publishers who fail to obtain SCEA’s approval of Advertising Materials prior to
broadcast or publication shall be subject to the provisions of the “Three
Strikes” program outlined in the PSP SourceBook. Failure

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

11

--------------------------------------------------------------------------------


 

to obtain SCEA’s approval of Advertising Materials could result in termination
of this PSP LPA or termination of approval of the Licensed PSP Product, or could
subject Publisher to the provisions of Section 14.4 hereto.  Failure to meet any
scheduled release dates for Advertising Materials is solely the risk and
responsibility of Publisher, and SCEA assumes no responsibility for Publisher
failing to meet such scheduled release dates due to approval requirements as set
forth in this Section.

 

5.6.3                        SCEA Materials.  Subject in each instance to the
prior written approval of SCEA, Publisher may use advertising materials owned by
SCEA pertaining to the PSP Player or to the Licensed Trademarks on such
Advertising Materials as may, in Publisher’s judgment, promote the sale of
Licensed PSP Products.

 

5.7                                 Rating Requirements.  If required by SCEA or
any governmental entity, Publisher shall submit each Licensed PSP Product to a
consumer advisory ratings system designated by SCEA or such governmental entity
for the purpose of obtaining rating code(s) for each Licensed PSP Product. Any
and all costs and expenses incurred in connection with obtaining such rating
code(s) shall be borne solely by Publisher. Any required consumer advisory
rating code(s) shall be displayed on the Licensed PSP Product and in the
associated Printed Materials and Advertising Materials, at Publisher’s cost and
expense, in accordance with the PSP SourceBook or other documentation provided
by SCEA to Publisher.

 

5.8                                 Publisher’s Additional Quality Assurance
Obligations.  If at any time or times subsequent to the approval of Executable
Software and Printed Materials, SCEA identifies any material defects (such
materiality to be determined by SCEA in its sole discretion) with respect to the
Licensed PSP Product, or in the event that SCEA identifies any improper use of
its Licensed Trademarks or SCE Materials with respect to the Licensed PSP
Product, or any such material defects or improper use are brought to the
attention of SCEA, Publisher shall, at no cost to SCEA, promptly correct any
such material defects, or improper use of Licensed Trademarks or SCE Materials,
to SCEA’s commercially reasonable satisfaction, which may include, if necessary
in SCEA’s judgment, the recall and re-release of such Licensed PSP Product. In
the event any Units of Licensed PSP Products create any risk of loss or damage
to any property or injury to any person, Publisher shall immediately take
effective steps, at Publisher’s sole liability and expense, to recall or to
remove such defective Units from any affected channels of distribution,
provided, however, that if Publisher is not acting as the distributor and/or
seller for the Licensed PSP Products, its obligation hereunder shall be to use
its best efforts to arrange removal of such Licensed PSP Product from channels
of distribution. Publisher shall provide all end-user support for the Licensed
PSP Products and SCEA expressly disclaims any obligation to provide end-user
support on Publisher’s Licensed PSP Products.

 

6                                          Manufacture of the Licensed PSP
Products.

 

6.1                                 Manufacture of Units. Upon approval of
Executable Software and associated Printed Materials pursuant to Section 5, and
subject to Sections 6.1.2, 0.1.3 and 6.1.4 below, the Designated Manufacturing
Facility will, in accordance with the terms and conditions set forth in this
Section 6, and at Publisher’s expense (a) manufacture PSP Format Discs for
Publisher; (b) manufacture Publisher’s Packaging and/or Printed Materials;
and/or (c) assemble the PSP Format Discs with the Printed Materials and the
packaging.  Publisher shall comply with all

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

12

--------------------------------------------------------------------------------


 

Manufacturing Specifications related to the particular terms set forth herein.
SCEA reserves the right to insert or require the Publisher to insert certain
Printed Materials relating to the PSP Player or Licensed Trademarks into each
Unit.

 

6.1.1                        Manufacture of PSP Format Discs.

 

6.1.1.1               Designated Manufacturing Facilities.  To insure
compatibility of the PSP Format Discs with the PSP Player, consistent quality of
the Licensed PSP Product and incorporation of anti-piracy security systems, SCEA
shall designate and license a Designated Manufacturing Facility to reproduce PSP
Format Discs.  Publisher shall purchase all of its requirements for PSP Format
Discs from such Designated Manufacturing Facility during the term of the
Agreement. Any Designated Manufacturing Facility shall be a third party
beneficiary of this Agreement.

 

6.1.1.2               Creation of Master Licensed PSP Product.  Pursuant to
Section 5.4 in connection with final testing of Executable Software, Publisher
shall provide SCEA with the number of Master Discs specified in the PSP
SourceBook. A Designated Manufacturing Facility shall create from one of the
fully approved Master Discs provided by Publisher the original master of the
Licensed PSP Product from which all other copies of the Licensed PSP Product are
to be replicated. Publisher shall be responsible for the costs, as determined by
the Designated Manufacturing Facility, of producing such original master.  In
order to insure against loss or damage to the copies of the Executable Software
furnished to SCEA, Publisher will retain duplicates of all Master Discs, and
neither SCEA nor any Designated Manufacturing Facility shall be liable for loss
of or damage to any Master Discs or Executable Software.

 

6.1.2                        Manufacture of Printed Materials.

 

6.1.2.1               Manufacture by Designated Manufacturing Facility.  If
Publisher elects to obtain Printed Materials from a Designated Manufacturing
Facility, Publisher shall deliver all SCEA-approved Printed Materials to that
Designated Manufacturing Facility, at Publisher’s sole risk and expense, and the
Designated Manufacturing Facility will manufacture such Printed Materials in
accordance with this Section 6. In order to insure against loss or damage to the
copies of the Printed Materials furnished to SCEA, Publisher will retain
duplicates of all Printed Materials, and neither SCEA nor any Designated
Manufacturing Facility shall he liable for loss of or damage to any such Printed
Materials.

 

6.1.2.2               Manufacture by Alternate Source.  Subject to SCEA’s
approval as provided in Section 5.5.2 hereto and in this Section, Publisher may
elect to be responsible for manufacturing its own Printed Materials (other than
any Artwork which may be placed directly upon the PlayStation Disc, which
Publisher will supply to the Designated Manufacturing Facility for placement),
at Publisher’s sole risk and expense. Prior to production of each order,
Publisher shall be required to supply SCEA with samples of any Printed Materials
not produced or supplied by a Designated Manufacturing Facility, at no charge to
SCEA or Designated Manufacturing Facility, for SCEA’s approval with respect to
the quality thereof.  SCEA shall have the right to disapprove any Printed
Materials that do not comply with the Manufacturing Specifications.
Manufacturing Specifications for Printed Materials shall be comparable to
manufacturing specifications applied by SCEA to its own software products for
the PSP Player.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

13

--------------------------------------------------------------------------------


 

If Publisher elects to supply its own Printed Materials, neither SCEA nor any
Designated Manufacturing Facility shall be responsible for any delays arising
from use of Publisher’s own Printed Materials.

 

6.1.3                        Manufacture of Packaging.

 

6.1.3.1               Manufacture by Designated Manufacturing Facility.  To
ensure consistent quality of the Licensed PSP Products, SCEA may designate and
license a Designated Manufacturing Facility to reproduce proprietary Packaging
for the PSP Player. If SCEA creates proprietary Packaging for the PSP Player,
then Publisher shall purchase [***] of its requirements for such proprietary
Packaging from a Designated Manufacturing Facility during the term of the
Agreement, and the Designated Manufacturing Facility will manufacture such
Packaging in accordance with this Section 6.

 

6.1.3.2               Manufacture by Alternate Source.  If SCEA elects to use
standard, non-proprietary Packaging for the PSP Player, then Publisher may elect
to be responsible for manufacturing its own Packaging (other than any
proprietary labels and any portion of a container containing Licensed
Trademarks, which Publisher must purchase from a Designated Manufacturing
Facility) Publisher shall assume all responsibility for the creation of such
Packaging at Publisher’s sole risk and expense. Publisher shall be responsible
for encoding and printing proprietary edge labels provided by a Designated
Manufacturing Facility with information reasonably specified by SCEA from time
to time and will apply such labels to each Unit of the Licensed PSP Product as
reasonably specified by SCEA. Prior to production of each order, Publisher shall
be required to supply SCEA with samples of any Packaging not produced or
supplied by a Designated Manufacturing Facility, at no charge to SCEA or
Designated Manufacturing Facility, for SCEA’s approval with respect to the
quality. SCEA shall have the right to disapprove any Packaging that does not
comply with the Manufacturing Specifications. Manufacturing Specifications for
Packaging shall be comparable to manufacturing specifications applied by SCEA to
its own software products for the PSP Player. If Publisher procures Packaging
from an alternate source, then it must also procure assembly services from an
alternate source. If Publisher elects to supply its own Packaging, neither SCEA
nor any Designated Manufacturing Facility shall be responsible for any delays
arising from use of Publisher’s own Packaging.

 

6.1.4                        Assembly Services.  Publisher may either procure
assembly services from a Designated Manufacturing Facility or from an alternate
source. If Publisher elects to be responsible for assembling the Licensed PSP
Products, then the Designated Manufacturing Facility shall ship the component
parts of the Licensed PSP Product to a destination provided by Publisher, at
Publisher’s sole risk and expense. SCEA shall have the right to inspect any
assembly facilities utilized by Publisher in order to determine if the component
parts of the Licensed PSP Products are being assembled in accordance with SCEA’s
quality standards.  SCEA may require that Publisher recall any Licensed PSP
Products that do not contain proprietary labels or other material component
parts or that otherwise fail to comply with the Manufacturing Specifications, If
Publisher elects to use alternate assembly facilities, neither SCEA nor any
Designated Manufacturing Facility shall be responsible for any delays or missing
component parts arising from use of alternate assembly facilities.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

14

--------------------------------------------------------------------------------


 

6.2                                 Price, Payment and Terms.

 

6.2.1                        Price.  The applicable price for manufacture of any
Units of Licensed PSP Products ordered hereunder shall be provided to Publisher
by the Designated Manufacturing Facility.  Purchase shall be subject to the
terms and conditions set out in any purchase order form supplied to Publisher by
the Designated Manufacturing Facility.

 

6.2.2                        Orders.  Publisher shall issue to a Designated
Manufacturing Facility a written Purchase Order(s) in a form designated by SCEA
and containing the information required in the Manufacturing Specifications,
with a copy to SCEA. All orders shall be subject to approval by SCEA, which
shall not be unreasonably withheld or delayed. Purchase Orders issued by
Publisher to a Designated Manufacturing Facility for each Licensed PSP Product
approved by SCEA shall be non-cancelable and be subject to the order
requirements of the Designated Manufacturing Facility.

 

6.2.3                        Payment Terms.  Purchase Orders will be invoiced as
soon as reasonably practical after receipt, and such invoice will include both
manufacturing price and royalties payable pursuant to Section 8.1 or 8.2 below
for each Unit of Licensed PSP Products ordered. Each invoice will be payable
either on a cash-in-advance basis or pursuant to a letter of credit, or at
SCEA’s sole discretion, on credit terms. Terms for cash-in-advance and letter of
credit payments shall be as set forth in the PSP SourceBook.  All amounts
hereunder shall be payable in United States dollars. All associated banking
charges with respect to payments of manufacturing costs and royalties shall be
borne solely by Publisher.

 

6.2.3.1               Credit Terms. SCEA may at its sole discretion extend
credit terms and limits to Publisher.  SCEA may also revoke such credit terms
and limits at its sole discretion. If Publisher qualifies for credit terms, then
orders will be invoiced upon shipment of Licensed PSP Products and each invoice
will be payable within thirty (30) days of the date of the invoice. Any overdue
sums shall bear interest at the rate of [***]. Publisher shall be additionally
liable for all costs and expenses of collection, including without limitation,
reasonable fees for attorneys and court costs.

 

6.2.3.2               General Terms.  No deduction may be made from remittances
unless an approved credit memo has been issued by a Designated Manufacturing
Facility. Neither SCEA nor a Designated Manufacturing Facility shall be
responsible for shortage or breakage with respect to any order if component
parts or assembly services are obtained from alternate sources.  Each shipment
to Publisher shall constitute a separate sale, whether whole or partial
fulfillment of any order. Nothing in this Agreement shall excuse or be construed
as a waiver of Publisher’s obligation to timely provide any and all payments
owed to SCEA and Designated Manufacturing Facility.

 

6.3                                 Delivery of Licensed PSP Products.  Neither
SCEA nor any Designated Manufacturing Facility shall have an obligation to store
completed Units of Licensed PSP Products. Publisher may either specify a mode of
delivery or allow the Designated Manufacturing Facility to select a mode of
delivery.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

15

--------------------------------------------------------------------------------


 

6.4                                 Ownership of Master Discs.  Due to the
proprietary nature of the mastering process, neither SCEA nor a Designated
Manufacturing Facility shall under any circumstances release any original
master, Master Discs or other in-process materials to Publisher. All such
materials shall be and remain the sole property of SC1A or Designated
Manufacturing Facility. Notwithstanding the foregoing, Publisher Intellectual
Property Rights contained in Product Software that is contained in such
in-process materials is, as between SCEA and Publisher, the sole and exclusive
property of Publisher or its licensors (other than SCEA or its affiliates).

 

7.                                       Marketing and Distribution.

 

7.1                                 Marketing Generally.  In accordance with the
provisions of this Agreement and at no expense to SCEA, Publisher shall, and
shall direct its distributors to, diligently market, sell and distribute the
Licensed PSP Products, and shall use commercially reasonable efforts to
stimulate demand for such Licensed PSP Products in the Licensed Territory and to
supply any resulting demand. Publisher shall use its reasonable best efforts to
protect the Licensed PSP Products from and against illegal reproduction or
copying by end users or by any other persons or entities.

 

7.2                                 Samples.  Publisher shall provide to SCEA,
at no additional cost, for SCEA’s internal use, [***] sample copies of each
Licensed PSP Product. Publisher shall pay any manufacturing costs to the
Designated Manufacturing Facility in accordance with Section 6.2, but shall not
be obligated to pay royalties, in connection with such sample Units.  In the
event that Publisher assembles any Licensed PSP Product using an alternate
source, Publisher shall be responsible for shipping such sample Units to SCEA at
Publisher’s cost and expense. SCEA shall not directly or indirectly resell any
such sample copies of the Licensed PSP Products without Publisher’s prior
written consent. SCEA may give sample copies to its employees, provided that it
uses reasonable efforts to ensure that such copies are not sold into the retail
market. In addition, subject to availability, Publisher shall sell to SCEA
additional quantities of Licensed PSP Products at the Wholesale Price for such
Licensed PSP Product. Any changes to SCEA’s policy regarding sample Units shall
be set forth in the PSP SourceBook.

 

7.3                                 Marketing Programs of SCEA.  From time to
time, SCEA may invite Publisher to participate in promotional or advertising
opportunities that may feature one or more Licensed PSP Products from one or
more Licensed PSP Publishers. Participation shall be voluntary and subject to
terms to be determined at the time of the opportunity. In the event Publisher
elects to participate, al materials submitted by Publisher to SCEA shall be
submitted subject to Section 10.2 below and delivery of such materials to SCEA
shall constitute acceptance by Publisher of the terms of the offer. Moreover,
SCEA may use the Legal Attribution Line on all multi-product marketing
materials, unless otherwise agreed in writing.

 

7.4                                 Demonstration Disc Programs.  SCEA may, from
time to time, provide opportunities for Publisher to participate in SCEA Demo
Disc programs. in addition, SCEA may, from time to time, grant to Publisher the
right to create Third Party Demo Discs pursuant to SCEA Established Third Party
Demo Disc Programs. The specifications with respect to the approval, creation,
manufacture, marketing, distribution and sale of any such demo disc programs
shall be set forth in the PSP SourceBook or in other documentation to be
provided by

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

16

--------------------------------------------------------------------------------


 

SCEA to Publisher. Except as otherwise specifically set forth herein, in the PSP
SourceBook or in other documentation, Third Party Demo Discs shall be considered
“Licensed PSP Products” and shall be subject in all respects to the terms and
conditions of this Agreement pertaining to Licensed PSP Products. in addition,
the following procedures shall also apply to SCEA Demo Discs:

 

7.4.1                        SCEA Demo Discs.

 

7.4.1.1               License.  SCEA may, but shall not be obligated to, invite
Licensed PSP Publishers to participate in any SCEA Demo Disc program.
Participation by Publisher in an SCEA Demo Disc program shall be optional, if
Publisher elects to participate in an SCEA Demo Disc program and provides
Product information to SCEA in connection thereto, Publisher shall thereby grant
to SCEA a royalty-free license during the term of this Agreement in the Licensed
Territory to manufacture, use, sell, distribute, market, advertise and otherwise
promote Publisher’s Product Information as part of such SCEA Demo Disc program.
In addition, Publisher shall grant SCEA the right to feature Publisher and
Licensed PSP Product names in SCEA Demo Disc Advertising Materials and to use
copies of screen displays generated by the code, representative video samples or
other Product Information in such SCEA Demo Disc Advertising Materials.  All
decisions relating to the selection of first and third party Product information
and all other aspects of SCEA Demo Discs shall be in the sole discretion of
SCEA.

 

7.4.1.2               Submission and Approval of Product Information. Upon
receipt of written notice that SCEA has tentatively chosen Publisher’s Product
Information for inclusion in an SCEA Demo Disc, Publisher shall deliver to SCEA
such requested Product Information by no later than the deadline set forth in
such notice. Separate notice will be sent for each SCEA Demo Disc, and Publisher
must sign each notice prior to inclusion in such SCEA Demo Disc. Publisher shall
include its own Legal Copy on the title screen or elsewhere in the Product
Information submitted to SCEA. SCEA shall only provide the Legal Attribution
Line on the SCEA Demo Disc title screen and packaging. Publisher’s Product
Information shall comply with SCEA’s technical specifications provided to
Publisher. SCEA reserves the right to review and test the Product Information
provided and request revisions prior to inclusion on the SCEA Demo Disc. If SCEA
requests changes to the Product Information and Publisher elects to continue to
participate in such Demo Disc, Publisher shall make such changes as soon as
possible after receipt of written notice of such requested changes from SCEA,
but not later than the deadline for receipt of Product Information. Failure to
make such changes and provide the modified Product Information to SCEA by the
deadline shall result in the Product Information being removed from the SCEA
Demo Disc. Costs associated with preparation of Product Information supplied to
SCEA shall be borne solely by Publisher. Except as otherwise provided in this
Section, SCEA shall not edit or modify Product Information provided to SCEA by
Publisher without Publisher’s consent, not to be unreasonably withheld. SCEA
shall have the right to use subcontractors to assist in the development of any
SCEA Demo Disc. With respect to Product Information provided by Publisher in
demo form, the demo delivered to SCEA shall not constitute the complete Licensed
PSP Product and shall be, at a minimum, an amount sufficient to demonstrate the
Licensed PSP Product’s core features and value, without providing so much
information as to give consumers a disincentive to purchase the complete
Licensed PSP Product.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

17

--------------------------------------------------------------------------------


 

7.4.1.3               No Obligation to Publish.  Acceptance of Product
Information for test and review shall not be deemed confirmation that SCEA shall
include the Product Information on an SCEA Demo Disc, nor shall it constitute
approval of any other element of the Licensed PSP Product. SCEA reserves the
right to choose from products submitted from other Licensed PSP Publishers and
first party products to determine the products to be included in SCEA Demo
Discs, and Publisher’s Licensed PSP Products will not be guaranteed prominence
or preferential treatment on any SCEA Demo Disc. Nothing herein shall be
construed as creating an obligation of SCEA to publish Product Information
submitted by Publisher in any SCEA Demo Disc, nor shall SCEA be obligated to
publish, advertise or promote any SCEA Demo Disc.

 

7.4.1.4               SCEA Demo Discs Sold at Retail.  Publisher is aware and
acknowledges that certain SCEA Demo Discs may be distributed and sold by SCEA in
the retail market. If Publisher elects to participate in any SCEA Demo Disc
program which is sold in the retail market, as notified by SCEA to Publisher,
Publisher acknowledges prior to participation in any such SCEA Demo Disc that it
is aware of no limitations regarding Product Information provided to SCEA
pursuant to the terms of this Agreement which would in any way restrict SCEA’s
ability to distribute or sell such SCEA Demo Disc at retail, nor does Publisher
or its licensors (other than SCEA and/or its affiliates) have any anticipation
of receiving any compensation from such retail sales. In the event that SCEA
institutes a SCEA Demo Disc in which a fee or royalty is charged to Publisher,
SCEA and Publisher will enter into a separate agreement regarding such SCEA Demo
Disc.

 

7.4.2                        Third Party Demo Discs.

 

7.4.2.1               License.  Publisher may participate in any SCEA
Established Third Party Demo Disc Program.  Publisher shall notify SCEA of its
intention to participate in any such program, and upon receipt of such notice,
SCEA shall grant to Publisher the right and license to use Licensed PSP Products
in Third Party Demo Discs and to use, distribute, market, advertise and
otherwise promote (and, if permitted in accordance with the terms of any SCEA
Established Third Party Program or otherwise permitted by SCEA, to sell) such
Third Party Demo Discs in accordance with the PSP SourceBook, which may be
modified from time to time at the sole discretion of SCEA. Unless separately
agreed in writing with SCEA, Third Party Demo Discs shall not be used,
distributed, promoted, bundled or sold in conjunction with other products. In
addition, SCEA hereby consents to the use of the Licensed Trademarks in
connection with Third Party Demo Discs, subject to the approval procedures set
forth in this Agreement.  If any SCEA Established Third Party Demo Disc Program
is specified by SCEA to be for promotional use only and not for resale, and such
Third Party Demo Disc is subsequently discovered to be for sale, Publisher’s
right to produce Third Party Demo Discs shall thereupon be automatically
revoked, and SCEA shall have the right to terminate any related Third Party Demo
Discs in accordance with the terms of Section 14.3 or 14.4 hereto.

 

7.4.2.2               Submission and Approval of Third Party Demo Discs.
Publisher shall deliver to SCEA, for SCEA’s prior approval, a final version of
each Third Party Demo Disc in a format prescribed by SCEA. Such Third Party Demo
Disc shall comply with all requirements provided to Publisher by SCEA in the PSP
SourceBook or otherwise. In addition, SCEA shall evaluate the Third Party Demo
Disc in accordance with the approval provisions for Executable Software and
Printed Materials set forth in Sections 5.4 and 5.5, respectively.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

18

--------------------------------------------------------------------------------


 

Furthermore, Publisher shall obtain the approval of SCEA in connection with any
Advertising Materials relating to the Third Party Demo Discs in accordance with
the approval provisions set forth in Section 5.6. Costs associated with Third
Party Demo Discs shall be borne solely by Publisher. No approval by SCEA of any
element of any Third Party Demo Disc shall be deemed an approval of any other
element thereto, nor does any such approval constitute final approval for the
related Licensed PSP Product. Unless otherwise permitted by SCEA, Publisher
shall clearly and conspicuously state on all Third Party Demo Disc Packaging and
Printed Materials that the Third Party Demo Disc is for promotional purposes
only and not for resale.

 

7.4.2.3               Manufacture and Royalty of Third Party Demo Discs.
Publisher shall comply with all Manufacturing Specifications with respect to the
manufacture and payment for manufacturing costs of Third Party Demo Discs, and
Publisher shall also comply with all terms and conditions of Section 6 hereto.
No costs incurred in the development, manufacture, licensing, production,
marketing and/or distribution (and if permitted by SCEA, sale) of the Third
Party Demo Disc shall be deducted from any amounts payable to SCEA hereunder. 
Royalties on Third Party Demo Discs shall be as provided in Section 8.2.

 

7.5                                 Contests and Sweepstakes of Publisher.  SCEA
acknowledges that, from time to time, Publisher may conduct contests and
sweepstakes to promote Licensed PSP Products. SCEA shall permit Publisher to
include contest or sweepstakes materials in Printed Materials and Advertising
Materials, subject to compliance with the approval provisions of Section 5.5 and
5.6 hereunder, Lvov lance with the provisions of Section 9.2 and 10.2 hereunder,
and subject to the following additional terms and conditions:

 

(i)                                     Publisher represents that it has
retained the services of a fulfillment house to administer the contest or
sweepstakes and if it has not retained the services of a fulfillment house,
Publisher represents and warrants that it has the expertise to conduct such
contests or sweepstakes, and in any event, Publisher shall assume full
responsibility for all aspects of such contest or sweepstakes;

 

(ii)                                  Publisher warrants that each contest,
sweepstakes, and promotion, comply with local, state and federal laws or
regulations;

 

(iii)                               Publisher represents and warrants that it
has obtained the consent of all holders of intellectual property rights required
to be obtained in connection with each contest or sweepstakes including, but not
limited to, the consent of any holder of copyrights or trademarks relating to
any Advertising Materials publicizing the contest or sweepstakes, or the prizes
being awarded to winners of the contest or sweepstakes; and

 

(iv)                              Publisher shall make available to SCEA all
contest and sweepstakes material prior to publication in accordance with the
approval process set forth in Section 5.5 or 5.6.

 

Approval by SCEA of contest or sweepstakes materials for use in the Printed
Materials or Advertising Materials (or any use of the PSP Player or Licensed PSP
Products as prizes in such contest or sweepstakes) shall not constitute an
endorsement by SCEA of such contest or sweepstakes, nor shall such acceptance be
construed as SCEA having reviewed and

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

19

--------------------------------------------------------------------------------


 

approved such materials for compliance with any federal or state law, statute,
regulations, order or the like, which shall be Publisher’s sole responsibility.

 

7.6                                 PlayStation Website. All Licensed PSP
Publishers shall be required to provide Product Information for a web page for
each of its Licensed PSP Products for display on the PlayStation promotional
website, or other website or websites as may be operated by SCEA from time to
time in connection with the promotion of the PlayStation, PlayStation Portable,
or PSP brands. Specifications for Product Information for such web pages shall
be as provided in the PSP SourceBook. Publisher shall provide SCEA with such
Product Information for each Licensed PSP Product upon submission of Printed
Materials to SCEA for approval in accordance with Section 5.5.2 hereto. 
Publisher shall also provide updates to such web page in a timely manner as
required by SCEA in updates to the PSP SourceBook.

 

7.7                                 Distribution.

 

7.7.1                        Distribution Channels. Publisher may use such
distribution channels as Publisher deems appropriate, Including the use of third
party distributors, resellers, dealers and sales representatives. In the event
that Publisher elects to have one of its Licensed PSP Products distributed and
sold by another Licensed PSP Publisher, Publisher must provide SCEA with advance
written notice of such election, the name of the Licensed PSP Publisher and any
additional information requested by SCEA regarding the nature of the
distribution services provided by such Licensed PSP Publisher prior to
manufacture of such Licensed PSP Product.

 

7.7.2                        Limitations on Distribution.  Notwithstanding any
other provisions in this Agreement, Publisher shall not, directly or indirectly,
solicit orders from or sell any Units of the Licensed PSP Products to any person
or entity outside of the Licensed Territory nor transship Licensed PSP Products
between regional SCE territories. In addition, Publisher shall not directly or
indirectly solicit orders for or sell any Units of the Licensed PSP Products in
any situation where Publisher knows or reasonably should know that such Licensed
PSP Products may be exported or resold outside of the Licensed Territory.

 

8.                                       Royalties.

 

8.1                                 Applicable Royalties on Licensed PSP
Products.

 

8.1.1                        Initial Orders.  Publisher shall pay SCEA, either
directly or through its designee, a per title royalty in United States dollars
for each Unit of the Licensed PSP Products manufactured based on the initial
Wholesale Price of the Licensed PSP Product, as follows:

 

 

 

Wholesale Price

 

Per Title Royalty

 

Level 1

 

[***] to [***]

 

[***]

 

 

 

 

 

 

 

Level 2

 

[***] to [***]

 

[***]

 

 

 

 

 

 

 

Level 3

 

[***]

 

([***] of WSP) - [***]

 

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

20

--------------------------------------------------------------------------------


 

In the absence of satisfactory evidence to support the WSP, the royalty rate
that shall apply will be the greater of  [***] per Unit or the Level 3 royalty
applied to the highest known WSP. Royalties may be subject to change in SCEA’s
discretion upon sixty (60) days notice to Publisher. Upon receipt of such
notice, Publisher shall have the option to terminate this Agreement upon written
notice to SCEA rather than having such revised royalty structure go into effect.

 

8.1.2                        Reorders and Other Programs.  Royalties on
additional orders to manufacture a specific Licensed PSP Product, regardless of
which Publisher submits the order, shall be the royalty determined by the
initial Wholesale Price as reported by initial Publisher for that Licensed PSP
Product regardless of the wholesale price of the Licensed PSP Product at the
time of reorder, except in the event that the Wholesale Price increases for such
Licensed PSP Product, in which case the royalty shall be adjusted upwards to
reflect the higher Wholesale Price. Licensed PSP Products qualifying for SCEA’s
“Greatest Hits” programs or other programs offered by SCEA shall be subject to
the royalties applicable for such programs. Publisher acknowledges that as of
the date of execution of this Agreement no “Greatest Hits” program exists for
the PSP Third Party licensing program.

 

8.2                                 Third Party Demo Disc Program Royalties: 
Publisher shall pay SCEA a per Unit royalty in United States dollars of [***]
for each Third Party Demo Disc Unit manufactured. The quantity of Units ordered
shall comply with the terms of such SCEA Established Third Party Demo Disc
Program.

 

8.3                                 Payment For Licensed PSP Product.  Payment
of royalties under Sections 8.1 and 8.2 shall be made to SCEA through its
Designated Manufacturing Facility concurrent with the placement of an order to
manufacture Licensed PSP Product and payment of manufacturing costs in
accordance with the terms and conditions set forth in Sections 6.2.3, unless
otherwise agreed in writing with SCEA. At the time of placing an order to
manufacture a Licensed PSP Product, Publisher shall submit to SCEA an accurate
accounting statement setting out the number of units of Licensed PSP Product to
be manufactured, projected initial wholesale price, applicable royalty, and
total amount due SCEA.  In addition, Publisher shall submit to SCEA prior to
placing the initial order for each Licensed PSP Product a separate
certification, in the form provided by SCEA in the PSP SourceBook, signed by
officers of Publisher that certifies that the Wholesale Price provided to SCEA
is accurate and attaching such documentation supporting the WSP as requested by
SCEA.  Payment shall be made prior to manufacture unless SCEA has agreed to
extend credit terms to Publisher in writing pursuant to Section 6.2.3.1. Nothing
herein shall be construed as requiring SCEA to extend credit terms to Publisher.
The accounting statement due hereunder shall be subject to the audit and
accounting provisions set forth in paragraph 16.2 below. No costs incurred in
the development, manufacture, marketing, sale and/or distribution of the
Licensed PSP Products shall be deducted from any royalties payable to SCEA
hereunder. Similarly, there shall be no deduction from the royalties otherwise
owed to SCEA as a result of any uncollectible accounts owed to Publisher, or for
any credits, discounts, allowances or returns which Publisher may credit or
otherwise grant to any third party customer of any Units of the Licensed PSP
Products, or for any taxes, fees, assessments or expenses of any kind which may
be incurred by Publisher in connection with its sale or distribution of any
Units of the Licensed PSP Products or arising with respect to the payment of
royalties. In addition to the royalty payments provided to SCEA, Publisher shall
be solely responsible for and bear any

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

21

--------------------------------------------------------------------------------


 

cost relating to any withholding taxes or Other such assessments which may be
imposed by any governmental authority with respect to the royalties paid to SCEA
hereunder; provided, however, that SCEA shall not manufacture Licensed PSP
Products outside of the United States without the prior consent of Publisher.
Publisher shall provide SCEA with official tax receipts or other such
documentary evidence issued by the applicable tax authorities sufficient to
substantiate that any such taxes or assessments have in fact been paid.

 

8.4                                 Rebates, Promotions or Discounts. From time
to time SCEA may, at its sole option, offer to Publisher programs which result
in rebates or other reduced royalties to Publisher. Eligibility to participate
in a program offered by SCEA shall be determined by the terms and conditions set
forth for participation at the time the program is offered. SCEA reserves the
right to alter, extend, or terminate program offerings upon notice to
Publishers. Nothing contained herein shall require SCEA to offer any rebate,
promotion, or discount program to Publisher during the term of this Agreement.

 

9.                                       Representations and Warranties.

 

9.1                                 Representations and Warranties of SCEA. 
SCEA represents and warrants solely for the benefit of Publisher that SCEA has
the right, power and authority to enter into this Agreement and to fully perform
its obligations hereunder.

 

9.2                                 Representation and Warranties of Publisher.
Publisher represents and warrants that:

 

(i) There is no threatened or pending action, suit, claim or proceeding alleging
that the use by Publisher of all or any part of the Product Software, Product
Proposals, Product Information, Printed Materials, Advertising Materials or any
underlying work or content embodied therein, or any name, designation or
trademark used in conjunction with the Licensed PSP Products infringes or
otherwise violates any Intellectual Property Right or other right or interest of
any kind whatsoever of any third party, or otherwise contesting any right, title
or interest of Publisher in or to the Product Software, Product Proposals,
Product Information, Printed Materials, Advertising Materials or any underlying
work or content embodied therein, or any name, designation or trademark used in
conjunction with the Licensed PSP Products;

 

(ii)                                  The Product Software, Product Proposals,
Product Information, Printed Materials and Advertising Materials and their
contemplated use under this Agreement do not and shall not infringe any person’s
or entity’s rights including without limitation, patents, copyrights (including
rights in a joint work), trademarks, trade dress, trade secret, rights of
publicity, privacy, performance, moral rights, literary rights and any other
third party rights;

 

(iii)                               Publisher has the right, power and authority
to enter into this Agreement, to grant SCEA the rights granted hereunder and to
fully perform its obligations hereunder;

 

(iv)                              The making of this Agreement by Publisher does
not violate any separate agreement, rights or obligations existing between
Publisher and any other person or entity, and, throughout the term of this
Agreement, Publisher shall not make any separate agreement with any person or
entity that is inconsistent with any of the provisions of this Agreement;

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

22

--------------------------------------------------------------------------------


 

(v)                                 Publisher has not sold, assigned, leased,
licensed or in any other way disposed of or encumbered the rights granted to
Publisher hereunder, and Publisher will not sell, assign, lease, license or in
any other way, dispose of or encumber any of such rights except as expressly
permitted hereunder or as consented to by SCEA in writing;

 

(vi)                              Publisher has obtained the consent of all
holders of intellectual property rights required to be obtained in connection
with use of any Product Information by SCEA as licensed hereunder, and Product
Information when provided to SCEA in accordance with the terms of this Agreement
may be published, marketed, distributed and sold by SCEA in accordance with the
terms and conditions of this Agreement and without SCEA incurring any royalty,
residual, union, guild or other fees;

 

(vii)                           Publisher shall not make any representation or
give any warranty to any person or entity expressly or implicitly on SCEA’s
behalf, or to the effect that the Licensed PSP Products are connected in any way
with SCEA (other than that the Executable Software and/or Licensed PSP Products
have been developed, marketed, sold and/or distributed under license from SCEA);

 

(viii)                        In the event that Executable Software is delivered
to other Licensed PSP Publishers or Licensed PSP Developers by Publisher in
source code form. Publisher will take all precautions consistent with the
protection of valuable trade secrets by companies in high technology industries
to ensure the confidentiality of such source code;

 

(ix)                                The Executable Software and any Product
Information delivered to SCEA shall be in a commercially acceptable form, free
of significant bugs, defects, time bombs or viruses which could disrupt, delay,
destroy the Executable Software or PSP Player or render either of them less than
fully useful, and shall be fully compatible with the PSP Player and any
peripherals listed on the Printed Materials as compatible with the Licensed PSP
Product;

 

(x)                                   Each of the Licensed PSP Products,
Executable Software, Printed Materials and Advertising Materials shall be
developed, marketed, sold and distributed by or at the direction of Publisher in
an ethical manner and in full compliance with all applicable federal, state,
provincial, local and foreign laws and any regulations and standards promulgated
thereunder (including but not limited to federal and state lottery laws as
currently interpreted and enforced) and will not contain any obscene or
defamatory matter;

 

(xi)                                Publisher’s policies and practices with
respect to the development, marketing, sale, and/or distribution of the Licensed
PSP Products shall in no manner reflect adversely upon the name, reputation or
goodwill of SCEA;

 

(xii)                             Publisher has, or will contract with a
Licensed PSP Developer for, the technical expertise and resources necessary to
fulfill its obligations under this Agreement; and

 

(xiii)                          Publisher shall make no false, misleading or
inconsistent representations or claims with respect to any Licensed PSP
Products, the PSP Player or SCEA.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

23

--------------------------------------------------------------------------------


 

10.                                 Indemnities; Limited Liability.

 

10.1                           Indemnification by SCEA.  SCEA shall indemnify
and hold Publisher harmless from and against any and all third party claims,
losses, liabilities, damages, expenses and costs, including, without limitation,
reasonable fees for attorneys, expert witnesses and litigation costs, and
including costs incurred in the settlement or avoidance of any such claim which
result from or are in connection with a breach of any of the representations or
warranties provided by SCEA herein; provided, however, that Publisher shall give
prompt written notice to SCEA of the assertion of any such claim, and provided,
further, that SCEA shall have the right to select counsel and control the
defense and settlement thereof. SCEA shall have the exclusive right, at its
discretion, to commence and prosecute at its own expense any lawsuit or to take
such other action with respect to such matters as shall be deemed appropriate by
SCEA. Publisher shall provide SCEA, at no expense to Publisher, reasonable
assistance and cooperation concerning any such matter; and Publisher shall not
agree to the settlement of any such claim, action or proceeding without SCEA’s
prior written consent.

 

10.2                           Indemnification By Publisher.  Publisher shall
indemnify and hold SCEA harmless from and against any and all claims, losses,
liabilities, damages, expenses and costs, including, without limitation,
reasonable fees for attorneys, expert witnesses and litigation costs, and
including costs incurred in the settlement or avoidance of any such claim, which
result from or are in connection with (i) a breach of any of the provisions of
this Agreement; or (ii) infringement of a third party’s intellectual property
rights by Publisher; or (iii) any claims of or in connection with any personal
or bodily injury (including death) or property damage, by whomever such claim is
made, arising out of, in whole or in part, the development, marketing, sale,
distribution or use of any of the Licensed PSP Products (or portions thereof)
unless due directly to the breach of SCEA in performing any of the specific
duties or providing any of the specific services required; or (iv) any federal,
state or foreign civil or criminal actions relating to the development,
marketing, sale or distribution of Licensed PSP Products. SCEA shall give prompt
written notice to Publisher of the assertion of any such indemnified claim, and,
with respect to third party claims, actions or proceedings against SCEA, SCEA
shall have the right to select counsel for SCEA and reasonably control the
defense and settlement thereof.  Subject to the above, Publisher shall have the
right, at its discretion, to select its own counsel, to commence and prosecute
at its own expense any lawsuit, to reasonably control the defense and settlement
thereof or to take such other action with respect to claims, actions or
proceedings by or against Publisher. SCEA shall retain the right to approve any
settlement. SCEA shall provide Publisher, at no expense to SCEA, reasonable
assistance and cooperation concerning any such claim, action or proceeding
(other than third party claims, actions or proceedings against SCEA) without
Publisher’s prior written consent.

 

10.3                           LIMITATION OF LIABILITY.

 

10.3.1                  LIMITATION OF SCEA’S LIABILITY.  IN NO EVENT SHALL SCEA
OR OTHER SONY AFFILIATES AND THEIR SUPPLIERS, OFFICERS, DIRECTORS, EMPLOYEES OR
AGENTS BE LIABLE FOR LOSS OF PROFITS, OR ANY SPECIAL, PUNITIVE, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES ARISING OUT OF, RELATING TO OR IN CONNECTION
WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION THE BREACH OF THIS AGREEMENT
BY SCEA, THE MANUFACTURE OF THE LICENSED PSP PRODUCTS AND THE USE OF THE
LICENSED PSP PRODUCTS, EXECUTABLE

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

24

--------------------------------------------------------------------------------


 

SOFTWARE OR THE PSP PLAYER BY PUBLISHER OR ANY END-USER, WHETHER UNDER THEORY OF
CONTRACT, TORT (INCLUDING NEGLIGENCE), INDEMNITY, PRODUCT LIABILITY OR
OTHERWISE. IN NO EVENT SHALL SCEA’S LIABILITY ARISING UNDER, RELATING TO OR IN
CONNECTION WITH THIS AGREEMENT, INCLUDING WITHOUT LIMITATION ANY LIABILITY FOR
DIRECT OR INDIRECT DAMAGES, AND INCLUDING WITHOUT LIMITATION ANY LIABILITY UNDER
SECTION 10.1, EXCEED [***]. EXCEPT AS EXPRESSLY SET FORTH HEREIN, NEITHER SCEA
NOR ANY SONY AFFILIATE, NOR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS, SHALL BEAR ANY RISK, OR HAVE ANY RESPONSIBILITY OR
LIABILITY, OF ANY KIND TO PUBLISHER OR TO ANY THIRD PARTIES WITH RESPECT TO THE
QUALITY, OPERATION OR PERFORMANCE OF ANY PORTION OF THE SCE MATERIALS, THE PSP
PLAYER OR ANY LICENSED PSP PRODUCT.

 

10.3.2                  LIMITATION OF PUBLISHER’S LIABILITY. IN NO EVENT SHALL
PUBLISHER OR ITS AFFILIATED COMPANIES AND THEIR SUPPLIERS, OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS BE LIABLE TO SCEA FOR ANY LOSS OF PROFITS, OR ANY SPECIAL,
PUNITIVE, INCIDENTAL, INDIRECT OR CONSEQUENTIAL DAMAGES ARISING OUT OF, RELATED
TO OR IN CONNECTION WITH (i) THIS AGREEMENT OR (Ii) THE USE OR DISTRIBUTION IN
ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT OF ANY CODE PROVIDED
BY SCEA, IN WHOLE OR IN PART, WHETHER UNDER THEORY OF CONTRACT, TORT (INCLUDING
NEGLIGENCE), INDEMNITY, PRODUCT LIABILITY OR OTHERWISE, PROVIDED THAT SUCH
LIMITATIONS SHALL NOT APPLY TO DAMAGES RESULTING FROM PUBLISHER’S BREACH OF
SECTIONS 4, 10.2, 11 OR 13 OF THIS AGREEMENT, AND PROVIDED FURTHER THAT SUCH
LIMITATIONS SHALL NOT APPLY TO AMOUNTS WHICH PUBLISHER MAY BE REQUIRED TO PAY TO
THIRD PARTIES UNDER SECTIONS 10.2 OR 16.10.

 

10.4                           [***]

 

11.                                 SCEA Intellectual Property Rights.

 

11.1                           Licensed Trademarks.  The Licensed Trademarks and
the goodwill associated therewith are and shall be the exclusive property of
SCEA or Affiliates of SCEA. Nothing herein shall give Publisher any right, title
or interest in or to any of the Licensed Trademarks or any other trademarks of
SCEA. other than the non-exclusive license provided herein. Publisher shall not
do or cause to be done any act or thing in any way impairing or tending to
impair or dilute any of SCEA’s rights, title or interests in or to any of the
Licensed Trademarks or any other trademarks of SCEA, nor shall Publisher
register any trademark in its own name or in the name of any other person or
entity, or obtain rights to employ Internet domain names or addresses, which are
similar to or are likely to be confused with any of the Licensed Trademarks or
any other trademarks of SCEA.

 

11.2                           License of SCE Materials and PSP Player. All
rights with respect to the SCE Materials and PSP Player, including, without
limitation, all SCEA Intellectual Property Rights

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

25

--------------------------------------------------------------------------------


 

therein, are and shall be the exclusive property of SCEA or Affiliates of SCEA. 
Nothing herein shall give Publisher any right, title or interest in or to the
SCE Materials or the PSP Player or any portion thereof, other than the
non-exclusive license provided herein. Publisher shall not do or cause to be
done any act or thing in any way impairing or tending to impair any of SCEA’s
rights, title or interests in or to the SCE Materials or the PSP Player or any
portion thereof.

 

12.                                 Infringement of SCEA Intellectual Property
Rights By Third Parties.

 

In the event that Publisher discovers or otherwise becomes aware that any SCEA
Intellectual Property Rights have been or are being infringed upon by any third
party, Publisher shall promptly notify SCEA. SCEA shall have the sole right, in
its discretion, to institute and prosecute lawsuits against third parties for
such infringement of SCEA Intellectual Property Rights. Any lawsuit shall be
prosecuted solely at the cost and expense of SCEA and all sums recovered in any
such lawsuits, whether by judgment, settlement or otherwise shall belong solely
to SCEA. Upon request of SCEA, Publisher shall execute all papers, testify on
all natters aid otherwise cooperate in every way necessary and desirable for the
prosecution of any such lawsuit.  SCEA shall reimburse Publisher for the
reasonable expenses incurred as a result of such cooperation, but unless
authorized by other provisions of this Agreement, not costs and expenses
attributable to the conduct of a cross-claim or third party action.

 

13.                                 Confidentiality.

 

13.1                           SCEA’s Confidential Information.

 

13.1.1                  Definition of SCEA’s Confidential Information.  “SCEA’s
Confidential Information” shall mean:

 

(i)                                           the PSP Player, SCE Materials and
Development Tools and this Agreement;

 

(ii)                                        other documents and materials
developed, owned, licensed or under the control of SCEA, including all
processes, data, hardware, software, inventions, trade secrets, ideas,
creations, improvements, designs, discoveries, developments, research and
know-how, including without limitation the PSP SourceBook’ and SCEA Intellectual
Property Rights relating to the PSP Player, SCE Materials or Development Tools;
and

 

(iii)                                     information and documents regarding
SCEA’s finances, business, marketing and technical plans, business methods and
production plans.

 

SCEA’s Confidential Information may consist of information in any medium,
whether oral, printed, in machine-readable form or otherwise, including
information apprised to Publisher and reduced to tangible or written form at any
time during the term of this Agreement. In addition, the existence of a
relationship between Publisher and SCEA for the purposes set forth herein shall
be deemed to be SCEA’s Confidential Information unless otherwise agreed to in
writing by the parties or until publicly announced by SCEA.

 

13.1.2                  Term of Protection of SCEA’s Confidential Information.
The term for the protection of SCEA’s Confidential Information shall commence on
the Effective Date first

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

26

--------------------------------------------------------------------------------


 

above written and shall continue in full force and effect as long as any of
SCEA’s Confidential Information continues to be maintained as confidential and
proprietary by SCEA or SCE. During such term, Publisher shall, pursuant to
Section 13.1.3 below, safeguard and hold in trust and confidence and not
disclose or use any and all of SCEA’s Confidential Information except for the
purposes specified.

 

13.1.3                  Preservation of SCEA’s Confidential Information.
Publisher shall, with respect to SCEA’s Confidential Information:

 

(i)                                     not disclose SCEA’s Confidential
Information to any person or entity, other than those employees or directors of
the Publisher whose duties justify a “need-to know” and who have executed a
confidentiality agreement in which such employees or directors have agreed not
to disclose, and to hold confidential, all confidential information and
materials inclusive of those of third parties which may be disclosed to them or
to which they may have access during the course of their duties. At SCEA’s
request, Publisher shall provide SCEA with a copy of such confidentiality
agreement between Publisher and its employees or directors, and shall also
provide SCEA with a list of employee and director signatories. Publisher shall
not disclose any of SCEA’s Confidential Information to third parties, including
without limitation to consultants or agents. Any employees or directors who
obtain access to SCEA’s Confidential Information shall be advised by Publisher
of the confidential nature of SCEA’s Confidential Information, and Publisher
shall be responsible for any breach of this Agreement by its employees or
directors.

 

(ii)                                  take all measures necessary to safeguard
SCEA’s Confidential Information in order to avoid disclosure, publication, or
dissemination, using as high a degree of care and scrutiny, but at least
reasonable care, as is consistent with the protection of valuable trade secrets
by companies in high technology industries.

 

(iii)                               ensure that all written materials relating
to or containing SCEA’s Confidential Information be maintained in a restricted
access area and plainly marked to indicate the secret and confidential nature
thereof.

 

(iv)                              at SCEA’s request, return promptly to SCEA any
and all portions of SCEA’s Confidential Information, together with all copies
thereof.

 

(v)                                 not use, modify, reproduce, sublicense,
copy, distribute, create derivative works from, or otherwise provide to third
parties, SCEA’s Confidential Information, or any portion thereof, except as
provided herein, nor shall Publisher remove any proprietary legend set forth on
or contained within any of SCEA’s Confidential Information.

 

13.1.4                  Exceptions.  The foregoing restrictions shall not apply
to any portion of SCEA’s Confidential Information which:

 

(i)                                     was previously known to Publisher
without restriction on disclosure or use, as proven by written documentation of
Publisher; or

 

(ii)                                  is or legitimately becomes part of the
public domain through no fault of Publisher or its employees; or

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

27

--------------------------------------------------------------------------------


 

(iii)                               is independently developed by Publisher’s
employees who have not had access to SCEA’s Confidential Information, as proven
by written documentation of Publisher; or

 

(iv)                              is required to be disclosed by administrative
or judicial action; provided that Publisher must attempt to maintain the
confidentiality of SCEA’s Confidential Information by asserting in such action
the restrictions set forth in this Agreement, and, immediately after receiving
notice of such action or any notice of any threatened action, Publisher must
notify SCEA to give SCEA the maximum opportunity to seek any other legal
remedies to maintain such SCEA’s Confidential Information in confidence as
herein provided; or

 

(v) is approved for release by written authorization of SCEA.

 

13.1.5                  No Obligation to License.  Disclosure of SCEA’s
Confidential Information to Publisher shall not constitute any option, grant or
license from SCEA to Publisher under any patent or other SCEA Intellectual
Property Rights now or hereinafter held by SCEA. The disclosure by SCEA to
Publisher of SCEA’s Confidential Information shall not result in any obligation
on the part of SCEA to approve any materials of Publisher, nor shall such
disclosure by SCEA give Publisher any right to develop, directly or indirectly,
manufacture or sell any product derived from or which uses any of SCEA’s
Confidential Information, other than as expressly set forth in this Agreement.

 

13.1.6                  Publisher’s Obligations Upon Unauthorized Disclosure. 
If at any time Publisher becomes aware of any unauthorized duplication, access,
use, possession or knowledge of any SCEA Confidential Information, it shall
notify SCEA as soon as reasonably practicable, and shall promptly act to recover
any such information and prevent further breach of the confidentiality
obligations herein. Publisher shall provide any and all reasonable assistance to
SCEA to protect SCEA’s proprietary rights in any SCEA Confidential Information
that it or its employees or permitted subcontractors may have directly or
indirectly disclosed or made available, and that may be duplicated, accessed,
used, possessed or known in a manner or for a purpose not expressly authorized
by this Agreement, including but not limited to enforcement of confidentiality
agreements, commencement and prosecution in good faith (alone or with the
disclosing party) of legal action, and reimbursement for all reasonable
attorneys’ fees, costs and expenses incurred by SCEA to protect its proprietary
rights in SCEA’s Confidential Information. Publisher shall take all steps
requested by SCEA to prevent the recurrence of any unauthorized duplication,
access, use, possession or knowledge of SCEA’s Confidential Information. In
addition, SCEA shall have the right to pursue any actions at law or in equity,
including without limitation the remedies set forth in Section 16.10 hereto.

 

13.2                           Publisher’s Confidential Information.

 

13.2.1                  Definition of Publisher’s Confidential Information. 
“Publisher’s Confidential Information” shall mean:

 

(i)                                     any Product Software as provided to SCEA
pursuant to this Agreement and all documentation and information relating
thereto, including Product Proposals,

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

28

--------------------------------------------------------------------------------


 

Printed Materials and Advertising Materials (other than documentation and
information intended for use by and release to end users, the general public or
the trade);

 

(ii)                                  other documents and materials developed,
owned, licensed or under the control of Publisher, including all processes,
data, hardware, software, inventions, trade secrets, ideas, creations,
improvements, designs, discoveries, developments, research and know-how; and

 

(iii)                               information and documents regarding
Publisher’s finances, business, marketing and technical plans, business methods
and production plans.

 

Publisher’s Confidential Information may consist of information in any medium,
whether oral, printed, in machine-readable form or otherwise, including
information apprised to SCEA and reduced to tangible or written form at any time
during the term of this Agreement.

 

13.2.2                  Term of Protection of Publisher’s Confidential
Information. The term for the protection of Publisher’s Confidential information
shall commence on the Effective Date first above written and shall continue in
full force and effect as long as any of Publisher’s Confidential Information
continues to be maintained as confidential and proprietary by Publisher.

 

13.2.3                  Preservation of Confidential information of Publisher.
SCEA shall, with respect to Publisher’s Confidential Information;

 

(i)                                     hold all Publisher’s Confidential
Information in confidence, and shall take all reasonable steps to preserve the
confidentiality of Publisher’s Confidential Information, and to prevent it from
tailing into the public domain or into the possession of persons other than
those persons to whom disclosure is authorized hereunder.

 

(ii)                                  not disclose Publisher’s Confidential
Information to any person other than an SCEA employee or subcontractor who needs
to know or have access to such Confidential Information for the purposes of this
Agreement, and only to the extent necessary for such purposes.

 

(iii)                               ensure that all written materials relating
to or containing Publisher’s Confidential Information be maintained in a secure
area and plainly marked to indicate the secret and confidential nature thereof.

 

(iv)                              at Publisher’s request, return promptly to
Publisher any and all portions of Publisher’s Confidential information, together
with all copies thereof.

 

(v)                                 not use Publisher’s Confidential
Information, or any portion thereof, except as provided herein, nor shall SCEA
remove any proprietary legend set forth on or contained within any of
Publisher’s Confidential Information

 

13.2.4                  Exceptions.  The foregoing restrictions will not apply
to any portion of Publisher’s Confidential Information which:

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

29

--------------------------------------------------------------------------------


 

(i)                                     was previously known to SCEA without
restriction on disclosure or use, as proven by written documentation of SCEA; or

 

(ii)                                  is or legitimately becomes part of
information in the public domain through no fault of SCEA, its employees or its
subcontractors; or

 

(iii)                               is independently developed by SCEA’s
employees or affiliates who have not had access to Publisher’s Confidential
Information, as proven by written documentation of SCEA; or

 

(iv)                              is required to be disclosed by administrative
or judicial action; provided that SCEA attempted to maintain the confidentiality
of Publisher’s Confidential Information by asserting in such action the
restrictions set forth in this Agreement, and immediately after receiving notice
of such action, notified Publisher of such action to give Publisher the
opportunity to seek any other legal remedies to maintain such Publisher’s
Confidential Information in confidence as herein provided; or

 

(vi)                              is approved for release by written
authorization of Publisher.

 

13.2.5                  SCEA’s Obligations Upon Unauthorized Disclosure. If at
any time SCEA becomes aware of any unauthorized duplication, access, use,
possession or knowledge of any of Publisher’s Confidential Information, it shall
notify Publisher as soon as is reasonably practicable. SC;EA shall provide any
and all reasonable assistance to Publisher to protect Publisher’s proprietary
rights in any of Publisher’s Confidential Information that may have directly or
indirectly disclosed by an SCEA employee and that may be duplicated, accessed,
used, possessed or known in a manner or for a purpose not expressly authorized
by this Agreement, SCEA shall take all reasonable steps requested by Publisher
to prevent the recurrence of any unauthorized duplication, access, use,
possession or knowledge of Publisher’s Confidential Information:

 

13.3                           Confidentiality of Agreement. The terms and
conditions of this Agreement shall be treated as SCEA’s Confidential Information
and Publisher’s Confidential Information; provided that each party may disclose
the terms and conditions of this Agreement:

 

(i)                                     to legal counsel;

 

(ii)                                  in confidence, to accountants, banks and
financing sources and their advisors;

 

(iii) in confidence, in connection with the enforcement of this Agreement or
rights arising under or relating to this Agreement; and

 

(iv) if required, in the opinion of counsel, to file -publicly or otherwise
disclose the terms of this Agreement under applicable federal or state
securities or other laws, the disclosing party shall be required to promptly
notify the other party such that the other party has a reasonable opportunity to
contest or limit the scope of such required disclosure, and the disclosing party
shall request, and shall use its best efforts to obtain, confidential treatment
for such sections of this Agreement as the other party may designate.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

30

--------------------------------------------------------------------------------


 

14.                                 Term and Termination.

 

14.1                           Effective Date; Term. This Agreement shall not be
binding on the parties until it has been signed by each party, in which event it
shall be effective from the Effective Date until March 31, 2007, unless earlier
terminated pursuant to Section 14.2. The term shall be automatically extended
for additional one-year terms thereafter, unless either party provides the other
with written notice of its election not to so extend on or before January 31 of
the applicable year. Notwithstanding the foregoing the term for the protection
of SCEA’s Confidential Information and Publisher’s Confidential Information
shall be as set forth in Sections 13.1.2 and 13.2.2 respectively.

 

14.2                           Termination by SCEA. SCEA shall have the right to
terminate this Agreement immediately, by providing written notice of such
election to Publisher, upon the occurrence of any of the following:

 

(i)                                     If Publisher breaches (A) any of its
obligations; or (B) any other agreement entered into between SCEA or Affiliates
of SCEA and Publisher.

 

(ii)                                  The liquidation or dissolution of
Publisher or a statement of intent by Publisher to no longer exercise any of the
rights granted by SCEA to Publisher.

 

(iii)                               If during the term of this Agreement, a
controlling interest in Publisher or in an entity which directly or indirectly
has a controlling interest in Publisher is transferred to a party that (A) is in
breach of any agreement with SCEA or an Affiliate of SCEA; (13) directly or
indirectly holds or acquires a controlling interest in a third party which
develops any interactive device or product which is directly or indirectly
competitive with the PSP Player; or (C) is in litigation with SCEA or Affiliates
of SCEA concerning any proprietary technology, trade secrets or other SCEA
Intellectual Property Rights or SCEA’s Confidential Information. As used in this
Section 14.2, “controlling interest” means, with respect to any form of entity,
sufficient power to control the decisions of such entity.

 

(iv)                              If during the term of this Agreement,
Publisher or an entity that directly or indirectly has a controlling interest in
Publisher enters into a business relationship with a third party with whom
Publisher materially contributes to develop core components to an interactive
device or product which is directly or indirectly competitive with the PSP
Player.

 

(v)                                 Publisher files or causes to file litigation
against SCEA or any SCE Affiliate.

 

Publisher shall immediately notify SCEA in writing in the event that any of the
events or circumstances specified in this Section occur.

 

14.3                           Product-by-Product Termination by SCEA. In
addition to the events of termination described in Section 14.2, above, SCEA, at
its option, shall be entitled to terminate, on a product-by-product basis, the
licenses and related rights herein granted to Publisher in the event that
(a) Publisher fails to notify SCEA promptly in writing of any material change to
any materials previously approved by SCEA in accordance with Section 5 or
Section 6.1 hereto, and such breach is not corrected or cured within thirty (30)
days after receipt of written notice of

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

31

--------------------------------------------------------------------------------


 

such breach; (b) Publisher uses a third party that fails to comply with the
requirements of Section 3 in connection with the development of any Licensed PSP
Product; (c) any third party with whom Publisher has contracted for the
development of Executable Software breaches any of its material obligations to
SCEA pursuant to such third party’s agreement with SCEA with respect to such
Licensed PSP Product; or (d) Publisher cancels a Licensed PSP Product or fails
to provide SCEA in accordance with the provisions of Section 5 above, with the
final version of the Executable Software for any Licensed PSP Product within
three (3) months of the scheduled release date according to the Product Proposal
(unless a modified final delivery date has been agreed to by the parties), or
fails to provide work in progress to SCEA in strict accordance with the Review
Process in Section 5.3.

 

14.4                           Options of SCEA in Lieu of Termination. As
alternatives to terminating this Agreement or a particular Licensed PSP Product
as set forth in Sections 14.2 and 14.3 above, SCEA may, at its option and upon
written notice to Publisher, take the following actions. In the event that SCEA
elects either of these options, Publisher may terminate this Agreement upon
written notice to SCEA rather than allowing SCEA to exercise these options.
Election of these options by SCEA shall not constitute a waiver of or compromise
with respect to any of SCEA’s rights under this Agreement and SCEA may elect to
terminate this Agreement with respect to any breach.

 

14.4.1                  Suspension of Agreement. SCEA may suspend this
Agreement, entirely or with respect to a particular Licensed PSP Product or
program, for a set period of time which shall be specified in writing to
Publisher upon the occurrence of any breach of this Agreement.

 

14.4.2                  Liquidated Damages. Whereas a minor breach of any of the
events set out below may not warrant termination of this Agreement, but will
cause SCEA damages in amounts difficult to quantify, SCEA may require Publisher
to pay liquidated damages of [***]:

 

(i)                                     Failure to submit Advertising Materials
to SCEA for approval (including any required resubmissions);

 

(ii)                                  Broadcasting or publishing Advertising
Materials without receiving the final approval or consent of SCEA;

 

(iii)                               Failure to make SCEA’s requested revisions
to Advertising Materials; or

 

(iv)                              Failure to comply with the PSP SourceBook,
Manufacturing Specifications or Guidelines which relates in any way to use of
Licensed Trademarks.

 

(v)                                 any transshipment or attempted transshipment
of Licensed Products into unlicensed territories, whether willfully or
negligently, without the expressed written permission of the regional SCE
Affiliate, in an amount that SCEA deems in sole discretion not to be a material
breach of this Agreement.

 

Liquidated damages shall be invoiced separately or on Publisher’s next invoice
for Licensed PSP Products. SCEA reserves the right to terminate this Agreement
for breach in lieu of seeking liquidated damages or in the event that liquidated
damages are unpaid.

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

32

--------------------------------------------------------------------------------


 

14.5                           No Refunds. In the event of the termination of
this Agreement in accordance with any of the provisions of Sections 14.2 through
14.4 above, no portion of any payments of any kind whatsoever previously
provided to SCEA hereunder shall be owed or be repayable to Publisher.

 

15.                                 Effect of Expiration or Termination.

 

15.1                           Inventory Statement. Within thirty (30) days of
the date of expiration or the effective date of termination with respect to any
or all Licensed PSP Products or this Agreement, Publisher shall provide SCEA
with an itemized statement, certified to be accurate by an officer of Publisher,
specifying the number of unsold Units of the Licensed PSP Products as to which
such termination applies, on a title-by-title basis, which remain in its
inventory or under its control at the time of expiration or the effective date
of termination. SCEA shall be entitled to conduct at its expense a physical
inspection of Publisher’s inventory and work in process upon reasonable written
notice during normal business hours in order to ascertain or verify such
inventory and inventory statement.

 

15.2                           Reversion of Rights. Upon expiration or
termination and subject to Section 15.3 below, the licenses and related rights
herein granted to Publisher shall immediately revert to SCEA, and Publisher
shall cease from any further use of SCEA’s Confidential Information. Licensed
Trademarks and SCE Materials and any SCEA Intellectual Property Rights therein,
and, subject to the provisions of Section 15.3 below, Publisher shall have no
further right to continue the development, publication, manufacture, marketing,
sale or distribution of any Units of the Licensed PSP Products, or to continue
to use any Licensed Trademarks; provided, however, that for a period of one year
after termination, and subject to all the terms of Section 13, and provided this
Agreement is not terminated due to a breach or default of Publisher, Publisher
may retain such portions of SCE Materials and SCEA’s Confidential Information as
SCEA in its sole discretion agrees are required to support end users of Licensed
PSP Products but must return these materials at the end of such one year period.
Upon expiration or termination, the licenses and related rights herein granted
to SCEA by Publisher shall immediately revert to Publisher, and SCEA shall cease
from any further use of Product Information and any Publisher Intellectual
Property Rights therein; provided that SCEA may continue the manufacture,
marketing, sale or distribution of any SCEA Demo Discs containing Publisher’s
Product Information which Publisher had approved prior to termination.

 

15.3                           Disposal of Unsold Units. Provided that this
Agreement is not terminated due to a breach or default of Publisher, Publisher
may, upon expiration or termination of this Agreement, sell off existing
inventories of Licensed PSP Products, on a non-exclusive basis, for a period of
[***] from the date of expiration or termination of this Agreement, and provided
such inventories have not been manufactured solely or principally for sale
during such period. Subsequent to the expiration of such [***], or in the event
this Agreement is terminated as a result of any breach or default of Publisher,
any and all Units of the Licensed PSP Products remaining in Publisher’s
inventory shall be destroyed by Publisher within [***] of such expiration or
termination. Within [***] after such destruction, Publisher shall provide SCEA
with an itemized statement, certified to be accurate by an officer of Publisher,
indicating the number of Units of the Licensed PSP Products which have been
destroyed (on a title-by-title

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

33

--------------------------------------------------------------------------------


 

basis), the location and date of such destruction and the disposition of the
remains of such destroyed materials.

 

15.4                           Return of SCE Materials and Confidential
Information.  Upon the expiration or earlier termination of this Agreement. 
Publisher shall immediately deliver to SCEA, or if and to the extent requested
by SCEA destroy, all SCE Materials and any and all copies thereof, and Publisher
and SCEA shall, upon the request of the other party, immediately deliver to the
other party, or if and to the extent requested by such party destroy, all
Confidential Information of the other party, including any and all copies
thereof, which the other party previously furnished to it in furtherance of this
Agreement. Within five (5) working days after any such destruction, Publisher or
SCEA, as appropriate, shall provide the other party with an affidavit of
destruction and an itemized statement, each certified to be accurate by an
officer of Publisher indicating the number of copies and units of the SCE
Materials and Confidential Information which have been destroyed, the location
and date of such destruction and the disposition of the remains of such
destroyed materials. In the event that Publisher fails to return the SCE
Materials or Confidential Information and SCEA must resort to legal means
including without limitation any use of attorneys to recover the SCE Materials
or Confidential Information or the value thereof, all costs, including SCEA’s
reasonable attorney’s fees, shall be borne by Publisher, and SCEA may, in
addition to SCEA’s other remedies, withhold such amounts from any payment
otherwise due from SCEA to Publisher under any agreement between SCEA and
Publisher.

 

15.5                           Extension of this Agreement; Termination
Without-Prejudice.  SCEA shall be under no obligation to extend this Agreement
notwithstanding any actions taken by either of the parties prior to the
expiration of this Agreement. Upon the expiration of this Agreement, neither
party shall be liable to the other for any damages (whether direct, indirect,
consequential or incidental, and including, without limitation, any
expenditures, loss of profits or prospective profits) sustained or arising out
of or alleged to have been sustained or to have arisen out of such expiration.
The expiration or termination of this Agreement shall be without prejudice to
any rights or remedies which one party may otherwise have against the other
party, and shall not excuse either party from any such expiration or
termination.

 

16.                                 Miscellaneous Provisions.

 

16.1                           Notices. All notices or other communications
required or desired to be sent to either of the parties shall be in writing and
shall be sent by registered or certified mail, postage prepaid, or sent by
recognized international courier service, telegram or facsimile, with charges
prepaid. The address for all notices or other communications required to be sent
to SCEA or Publisher, respectively, shall be the mailing address stated in the
preamble hereof, or such other address as may be provided by written notice from
one party to the other on at least ten (10) days’ prior written notice. Any such
notice shall be effective upon the date of actual or tendered delivery, as
confirmed by the sending party.

 

16.2                           Audit Provisions. Publisher shall keep full,
complete, and accurate books of account and records covering all transactions
relating to this Agreement. Publisher shall preserve such books of account,
records, documents and material for a period of [***] after the expiration or
earlier termination of this Agreement. Acceptance by SCEA of an accounting
statement, purchase order, or payment hereunder will not preclude SCEA from
challenging or questioning

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

34

--------------------------------------------------------------------------------


 

the accuracy thereof at a later time. In the event that SCEA reasonably believes
that the Wholesale Price provided by Publisher with respect to any Licensed PSP
Product is not accurate, SCEA shall be entitled to request additional
documentation from Publisher to support the listed Wholesale Price for such
Licensed PSP Product. In addition, during the Term and for a period of [***]
thereafter and upon the giving of reasonable written notice to Publisher,
representatives of SCEA shall have access to, and the right to make copies and
summaries of, such portions of all of Publisher’s books and records as pertain
to the Licensed PSP Products and any payments due or credits received
hereunder.  In the event that such inspection reveals an under-reporting of any
payment due to SCEA, Publisher shall immediately pay SCEA such amount. In the
event that any audit conducted by SCEA reveals that Publisher has under-reported
any payment due to SCEA hereunder by [***] or more for that audit period, then
in addition to the payment of the appropriate amount due to SCEA, Publisher
shall reimburse SCEA for all reasonable audit costs for that audit and any and
all collection costs to recover the unpaid amount.

 

16.3                           Force Majeure. Neither SCEA nor Publisher shall
be liable for any loss or damage or be deemed to be in breach of this Agreement
if its failure to perform or failure to cure any of its obligations under this
Agreement results from any event or circumstance beyond its reasonable control,
including, without limitation, any natural disaster, fire, flood, earthquake or
other act of God; shortage of equipment, materials, supplies or transportation
facilities; strike or other industrial dispute; war or rebellion; shutdown or
delay in power, telephone or other essential service due to the failure of
computer or communications equipment or otherwise; provided, however, that the
party promptly, and, in any event, within fifteen (15) business days of
discovery of any such Force Majeure condition. If notice of the existence of any
Force Majeure condition is provided within such period, the time for performance
or cure shall be extended for a period equal to the duration of the Force
Majeure event or circumstance described in such notice, except that any such
cause shall not excuse the payment of any such sums owed to SCEA prior to,
during or after any such Force Majeure condition. In the event that the Force
Majeure condition continues for more than sixty (60) days, SCEA may terminate
this Agreement for cause by providing written notice to Publisher to such
effect.

 

16.4                           No Agency, Partnership or Joint Venture. The
relationship between SCEA and Publisher, respectively, is that of licensor and
licensee.  Both parties are independent contractors and are not the legal
representative, agent, joint venturer, partner or employee of the other party
for any purpose whatsoever. Neither party has any right or authority to assume
or create any obligations of any kind or to make any representation or warranty
on behalf of the other party, whether express or implied, or to bind the other
party in any respect whatsoever.

 

16.5                           Assignment. SCEA has entered into this Agreement
based upon the particular reputation, capabilities and experience of Publisher
and its officers, directors and employees. Accordingly, Publisher may not assign
this Agreement or any of its rights hereunder, nor delegate or otherwise
transfer any of its obligations hereunder, to any third party unless the prior
written consent of SCEA shall first be obtained. This Agreement shall not be
assigned in contravention of Section 14.2 (iii). Any attempted or purported
assignment, delegation or other such transfer, directly or indirectly, without
the required consent of SCEA shall be void. Subject to the foregoing, this
Agreement shall inure to the benefit of the parties and their respective
successors and permitted assigns (other than under the conditions set forth in
Section 14.2 (iii).

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

35

--------------------------------------------------------------------------------


 

SCEA shall have the right to assign any and all of its rights and obligations
hereunder to any Sony affiliate(s).

 

16.6                           Subcontractors. Publisher shall not sell, assign,
delegate, subcontract, sublicense or otherwise transfer or encumber all or any
portion of the licenses herein granted without the prior written approval of
SCEA, provided, however, that Publisher may retain those subcontractors who
provide services which do not require access to SCE Materials or SCEA’s
Confidential Information without such prior approval. Publisher may retain those
subcontractor(s) to assist with the development, publication and marketing of
Licensed PSP Products (or portions thereof) which have signed (i) an PSP LPA or
PSP LDA with SCEA (the “PSP Agreement”) in full force and effect throughout the
term of such development and marketing; or (ii) an SCEA-approved subcontractor
agreement (“Subcontractor Agreement”); and SCEA has approved such subcontractor
in writing, which approval shall be in SCEA’s sole discretion.  Such
Subcontractor Agreement shall provide that SCEA is a third-party beneficiary of
such Subcontractor Agreement and has the full right to bring any actions against
such subcontractors to comply in all respects with the terms and conditions of
this Agreement. Publisher shall provide a copy of any such Subcontractor
Agreement to SCEA prior to and following execution thereof. Publisher shall not
disclose to any subcontractor any of SCEA’s Confidential information, including,
without limitation, any SCE Materials, unless and until either a PSP Agreement
or a Subcontractor Agreement has been executed and approved by SCEA.
Notwithstanding any consent which may be granted by SCEA for Publisher to employ
any such permitted subcontractor(s), or any such separate agreement(s) that may
be entered into by Publisher with any such permitted subcontractor, Publisher
shall remain fully liable for its compliance with all of the provisions of this
Agreement and for the compliance of any and all permitted subcontractors with
the provisions of any agreements entered into by such subcontractors in
accordance with this Section. Publisher shall use its best efforts to cause its
subcontractors retained in furtherance of this Agreement to comply in all
respects with the terms and conditions of this Agreement, and hereby
unconditionally guarantees all obligations of its subcontractors. SCEA may
subcontract any of its rights or obligations hereunder.

 

16.7                           Compliance with Applicable Laws. The parties
shall at all times comply with all applicable regulations and orders of their
respective countries and other controlling jurisdictions and all conventions and
treaties to which their countries are a party or relating to or in any way
affecting this Agreement and the performance by the parties of this Agreement.
Each party, at its own expense, shall negotiate and obtain any approval, license
or permit required in the performance of its obligations, and shall declare,
record or take such steps to render this Agreement binding, including, without
limitation, the recording of this Agreement with any appropriate governmental
authorities (if required).

 

16.8                           Governing Law; Consent to Jurisdiction. This
Agreement shall be governed by and interpreted in accordance with the laws of
the State of California, excluding that body of law related to choice of laws,
and of the United States of America. Any action or proceeding brought to enforce
the terms of this Agreement or to adjudicate any dispute arising hereunder shall
be brought in the Superior Court of the County of San Mateo, State of California
or the United States District Court for the Northern District of California.
Each of the parties hereby submits itself to the exclusive jurisdiction and
venue of such courts for purposes of any such action and agrees that any service
of process may be effected by delivery of the summons in the manner

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

36

--------------------------------------------------------------------------------


 

provided in the delivery of notices set forth in Section 16.1 above. In
addition, each party hereby waives the right to a jury trial in any action or
proceeding related to this Agreement.

 

16.9                           Legal Costs and Expenses. In the event it is
necessary for either party to retain the services of an attorney or attorneys to
enforce the terms of this Agreement or to file or defend any action arising out
of this Agreement, then the prevailing party in any such action shall be
entitled, in addition to any other rights and remedies available to it at law or
in equity to recover from the other party its reasonable fees for attorneys and
expert witnesses,. plus such court costs and expenses as may be fixed by any
court of competent jurisdiction. The term “prevailing party for the purposes of
this Section shall include a defendant who has by motion, judgment, verdict or
dismissal by the court, successfully defended against any claim that has been
asserted against it.

 

16.10                     Remedies. Unless expressly set forth to the contrary,
either party’s election of any remedies provided for in this Agreement shall not
be exclusive of any other remedies, and all such remedies shall be deemed to be
cumulative. Any breach of Sections 3, 4, 5, 6.1, l l and 13 of this Agreement
would cause significant and irreparable harm to SCEA, the extent of which would
be difficult to ascertain. Accordingly, in addition to any other remedies
including without limitation equitable relief to which SCEA may be entitled, in
the event of a breach by Publisher or any of its employees or permitted
subcontractors of any such Sections of this Agreement, SCEA shall be entitled to
the immediate issuance without bond of ex parte injunctive relief or, if a bond
is required under applicable law, on the posting of a bond in an amount not to
exceed [***], enjoining any. breach or threatened breach of any or all of such
provisions, In addition, if Publisher fails to comply with any of its
obligations as set forth herein, SCEA shall be entitled to an accounting and
repayment of all forms of compensation, commissions, remuneration or benefits
which Publisher directly or indirectly realizes as a result of or arising in
connection with any such failure to comply. Such remedy shall he in addition to
and not in limitation of any injunctive relief or other remedies to which SCEA
may be entitled under this Agreement or otherwise at law or in equity. In
addition, Publisher shall indemnify SCEA for all losses, damages, liabilities,
costs and expenses (including reasonable attorneys’ fees and all reasonable
related costs) which SCEA may sustain or incur as a result of any breach under
this Agreement.

 

16.11                     Severability.  In the event that any provision of this
Agreement (or portion thereof) is determined by a court of competent
jurisdiction to be invalid or otherwise unenforceable, such provision (or
portion thereof) shall be enforced to the extent possible consistent with the
stated intention of the parties, or, if incapable of such enforcement, shall be
deemed to be deleted from this Agreement, while the remainder of this Agreement
shall continue in full force and remain in effect according to its stated terms
and conditions.

 

16.12                     Sections Surviving Expiration or Termination. The
following sections shall survive the expiration or earlier termination of this
Agreement for any reason: 4, 5.8, 6.2, 6.4, 8, 9, 10, 11, 13, 14.5, 15, and 16.

 

16.13                     Waiver. No failure or delay by either party in
exercising any right, power or remedy under this Agreement shall operate as a
waiver of any such right, power or remedy. No waiver of any provision of this
Agreement shall be effective unless in writing and signed by the party against
whom such waiver is sought to be enforced.  Any waiver by either party of any

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

37

--------------------------------------------------------------------------------


 

provision of this Agreement shall not be construed as a waiver of any other
provision of this Agreement, nor shall such waiver operate or be construed as a
waiver of such provision respecting any future event or circumstance.

 

16.14                     Modification and Amendment.  No modification or
amendment of any provision of this Agreement shall be effective unless in
writing and signed by both of the parties.  Notwithstanding the foregoing, SCEA
reserves the right to modify the PSP SourceBook from time to time upon
reasonable notice to Publisher.

 

16.15                     Headings.  The section headings used in this Agreement
are intended primarily for reference and shall not by themselves determine the
construction or interpretation of this Agreement or any portion hereof.

 

16.16                     Integration.  This Agreement, together with the PSP
SourceBook, constitutes the entire agreement between SCEA and Publisher and
supersedes all prior or contemporaneous agreements, proposals, understandings
and communications between SCEA and Publisher, whether oral or written, with
respect to the subject matter hereof, including any PSP Confidentiality and
Nondisclosure Agreement and Materials Loan Agreement between SCEA and Publisher.

 

16.17                     Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, and together shall
constitute one and the same instrument.

 

16.18                     Construction.  This Agreement shall be fairly
interpreted in accordance with its terms and without any strict construction in
favor of or against either of the parties.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first written above.

 

 

SONY COMPUTER ENTERTAINMENT
AMERICA INC.

ACTIVISION INC.

 

 

By:

    /s/ Andrew House

 

By:

    /s/ George L. Rose

 

 

 

 

 

 

 

Print Name: Andrew House

Print Name: George L. Rose

 

 

Title: EVP SCEA

Title: Sr. Vice President & General Counsel

 

 

Date:

    10/18/2004

 

Date:

    10/13/2004

 

 

NOT AN AGREEMENT UNTIL EXECUTED BY BOTH PARTIES

 

--------------------------------------------------------------------------------

[***]  The portions of this document marked with three asterisks represent
confidential portions omitted and filed separately with the Securities and
Exchange Commission.

 

38

--------------------------------------------------------------------------------